UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05120 Nuveen Municipal Value Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:October 31 Date of reporting period: October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ANNOUNCES STRATEGIC COMBINATION WITH FAF ADVISORS On July 29, 2010, Nuveen Investments announced that U.S. Bancorp will receive a 9.5% stake in Nuveen Investments and cash consideration in exchange for the long-term asset business of U.S. Bancorp’s FAF Advisors. Nuveen Investments is the parent of Nuveen Asset Management (NAM), the investment adviser for the Funds included in this report. FAF Advisors, which currently manages about $25 billion of long-term assets and serves as the advisor of the First American Funds, will be combined with NAM, which currently manages about $75 billion in municipal fixed income assets. Upon completion of the transaction, Nuveen Investments, which currently manages about $160 billion of assets across several high-quality affiliates, will manage a combined total of about $185 billion in institutional and retail assets. This combination will not affect the investment objectives, strategies or policies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at Hyde Park, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. The transaction is expected to close late in 2010, subject to customary conditions. Chairman’s Letter to Shareholders Dear Shareholder, Recent months have revealed the fragility and disparity of the global economic recovery. In the U.S., the rate of economic growth has slowed as various stimulus programs wind down, exposing weakness in the underlying economy. In contrast, many emerging market countries are experiencing a return to comparatively high rates of growth. Confidence in global financial markets has been undermined by concerns about high sovereign debt levels in Europe and the U.S. Until these countries can begin credible programs to reduce their budgetary deficits, market unease and hesitation will remain. On a more encouraging note, while the global recovery is expanding existing trade imbalances, policy makers in the leading economies are making a sustained effort to create a global framework through which various countries can take complimentary actions that should reduce those imbalances over time. The U.S. economy is subject to unusually high levels of uncertainty as it struggles to recover from a devastating financial crisis. Unemployment remains stubbornly high, due to what appears to be both cyclical and structural forces. Federal Reserve policy makers are implementing another round of quantitative easing, a novel approach to provide support to the economy. However, the high levels of debt owed both by U.S. consumers and the U.S. government limit the Fed’s ability to engineer a stronger economic recovery. The U.S. financial markets reflect the crosscurrents now impacting the U.S. economy. Today’s historically low interest rates reflect the Fed’s intervention in the financial markets and the demand for U.S. government debt by U.S. and overseas investors looking for a safe haven for investment. The continued corporate earnings recovery and recent electoral results are giving a boost to equity markets. Encouragingly, financial institutions are rebuilding their balance sheets and the financial reform legislation enacted last summer has the potential to address many of the most significant contributors to the financial crisis, although the details still have to be worked out. In this difficult environment your Nuveen investment team continues to seek sustainable investment opportunities and, at the same time, remains alert for potential risks that may result from a recovery still facing many headwinds. As your representative, the Nuveen Fund Board monitors the activities of each investment team to assure that all maintain their investment disciplines. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board December 22, 2010 Nuveen Investments 1 Portfolio Managers’ Comments Nuveen Municipal Value Fund, Inc. (NUV) Nuveen Municipal Value Fund 2 (NUW) Nuveen Municipal Income Fund, Inc. (NMI) Nuveen Enhanced Municipal Value Fund (NEV) Recently, portfolio managers Tom Spalding and Johnathan Wilhelm discussed U.S. economic and municipal market conditions, key investment strategies and the performance of these four national Funds. With 34 years of investment experience at Nuveen, Tom has managed NUV since its inception in 1987, adding portfolio management responsibility for NUW at its inception in February 2009. Johnathan, who came to Nuveen in 2001 with 20 years of industry experience, served as co-portfolio manager of NMI beginning in 2007 and assumed full portfolio management responsibility for this Fund in March 2009. He added portfolio management responsibility for NEV at its inception in September 2009. Since the close of this reporting period, Johnathan Wilhelm has left Nuveen Asset Management and no longer manages NMI and NEV. Paul Brennan now is the portfolio manager for NMI. Paul has 20 years of investment experience, including 12 years with Nuveen. Steve Hlavin is the new portfolio manager for NEV. Steve’s investment experience began with Nuveen seven years ago. Steve has been involved with the management of NEV since its inception. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s, Moody’s or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. What factors affected the U.S. economy and municipal market during the twelve-month reporting period ended October 31, 2010? During this period, the U.S. economy remained under considerable stress, and both the Federal Reserve (Fed) and the federal government continued their efforts to improve the overall economic environment. For its part, the Fed held the benchmark fed funds rate in a target range of zero to 0.25% since cutting it to this record low level in December 2008. At its November 2010 meeting (shortly after the end of this reporting period), the central bank renewed its commitment to keeping the fed funds rate at “exceptionally low levels” for an “extended period.” The Fed also announced a second round of quantitative easing, in which it plans to purchase $600 billion in U.S. Treasury bonds by June 30, 2011. The goal of this plan is to lower long-term interest rates and thereby stimulate economic activity and create jobs. The federal government continued to focus on implementing the economic stimulus package passed in early 2009 and aimed at providing job creation, tax relief, fiscal assistance to state and local governments, and expansion of unemployment benefits and other federal social welfare programs. These and other measures to ease the economic recession produced some signs of economic improvement. In the third quarter of 2010, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 2.5%, marking the 2 Nuveen Investments first time the economy had strung together five consecutive quarters of growth since 2007-2008. Inflation remained relatively tame, as the Consumer Price Index (CPI) rose just 1.2% year-over-year as of October 2010. The core CPI (which excludes food and energy) rose 0.6% over this period, the smallest twelve-month increase in the 53-year history of this index. Housing prices also continued to recover from their April 2009 lows, although growth rates moderated from previous periods. For the twelve months ended September 2010 (the latest information available at the time this report was prepared), the average home price in the Standard & Poor’s/Case-Shiller Index rose 0.6%. Unemployment remained persistently high, with the jobless rate hovering at or above 9.5% over the past 15 months. As of October 31, 2010, national unemployment stood at 9.6% for the third consecutive month, down from its 26-year high of 10.1% in October 2009. Municipal bond prices generally rose during this period, as the combination of strong demand and tight supply of new tax-exempt issuance created favorable conditions. One reason for the decrease in new tax-exempt supply was the heavy issuance of taxable municipal debt under the Build America Bond program. Build America Bonds, which were created as part of the February 2009 economic stimulus package, currently offer municipal issuers a federal subsidy equal to 35% of a bond’s interest payments, providing issuers with an alternative to traditional tax-exempt debt that often proves to be lower in cost. For the twelve months ended October 31, 2010, taxable Build America Bonds issuance totaled $100.3 billion, accounting for 24% of new bonds issued in the municipal market. Over the twelve months ended October 31, 2010, municipal bond issuance nationwide—both tax-exempt and taxable—totaled $418.0 billion, an increase of 9% compared with the twelve-month period ended October 31, 2009. However, if taxable Build America Bond issuance were removed from the equation, the supply of tax-exempt bonds alone actually fell 15%. Since interest payments from Build America Bonds represent taxable income, we do not view these bonds as good investment opportunities for the tax-exempt Nuveen municipal closed-end funds. What key strategies were used to manage these Funds during this reporting period? As previously discussed, the supply of tax-exempt municipal bonds declined nationally during this period, due in part to the issuance of taxable municipal bonds under the Build America Bond program. In this environment of constrained issuance of tax-exempt municipal bonds, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. In NUV, we found value in several areas of the market, including health care and other revenue bonds offering longer maturities. In NMI, our focus during this period was largely on purchasing lower-rated bonds, specifically those rated BBB, to take advantage of the values we saw among these securities. In general, NUW and NEV saw less investment activity than NUV and NMI because these Funds just recently went through their initial investment processes. We did carry out some trading activity in NEV aimed at finalizing long-term allocations in terms of ratings and sectors. Some of our investment activity resulted from opportunities created by the provisions of the Build America Bond program. For example, tax-exempt supply was more plentiful in the health care sector because, as 501(c)(3) (nonprofit) organizations, hospitals generally do not qualify for the Build America Bond program and must continue to issue bonds in Nuveen Investments 3 Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 An inverse floating rate security, also known as an inverse floater, is a financial instrument designed to pay long-term interest at a rate that varies inversely with a short-term interest rate index. For the Nuveen Funds, the index typically used is the Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index, previously referred to as the Bond Market Association Index or BMA. Inverse floaters, including those inverse floating rate securities in which the Funds invested during this reporting period, are further defined within the Notes to Financial Statements and Glossary of Terms Used in this Report sections of this report. 2 Each Fund may invest in derivative instruments such as forwards, futures, options and swap transactions. For additional information on the derivative instruments in which each Fund was invested during and at the end of the reporting period, see the Portfolio of Investments, Financial Statements, and Notes to Financial Statements sections of this report. 3 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. This index does not reflect any initial or ongoing expenses and is not available for direct investment. 4 The Lipper General and Insured Unleveraged Municipal Debt Funds Average is calculated using the returns of all closed-end funds in this category for each period as follows: 1-year, 8 funds; 5-year, 7 funds; and 10-year, 7 funds. The Lipper General Leveraged Municipal Debt Funds Average is calculated using the returns of all leveraged closed-end funds in this category for each period as follows: 1-year, 46 funds; 5-year, 44 funds; and 10-year, 30 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper averages are not available for direct investment. 5 NEV is a leveraged Fund through investments in inverse floating rate securities, as discussed in more detail on page six. The remaining three Funds in this report are unleveraged and use inverse floating rate securities for duration management and both income and total return enhancement. the tax-exempt municipal market. Supply in the health care sector was also boosted in the early part of the period by hospitals issuing fixed rate bonds in order to refinance and retire outstanding debt that had initially been issued as variable rate debt. Bonds with proceeds earmarked for refundings, working capital, and private activities also are not covered by the Build America Bond program, and this resulted in attractive opportunities in various other sectors of the market. The impact of the Build America Bond program was also evident in the area of longer-term issuance, as municipal issuers sought to take full advantage of the attractive financing terms offered by these bonds. Approximately 70% of Build America Bonds were issued with maturities of at least 30 years. Even though this significantly reduced the availability of tax-exempt credits with longer maturities and made locating appropriate longer bonds more challenging, we continued to find good opportunities to purchase attractive longer-term bonds for these Funds. Cash for new purchases during this period was generated primarily by the proceeds from called and maturing bonds, which we worked to redeploy to keep the Funds fully invested. NUV, in particular, had good cash flows from a number of bond calls. In NMI, we also sold some pre-refunded bonds in order to reduce our position and have the cash to take advantage of opportunities to purchase higher-yielding bonds at attractive prices. As of October 31, 2010, all four of these Funds continued to use inverse floating rate securities.1 We employ inverse floaters for a variety of reasons, including leverage, duration management and both income and total return enhancement. During this period, NEV also invested in additional types of derivative instruments2 designed to help shorten its duration. These derivatives remained in place at period end. How did the Funds perform? Individual results for these Funds, as well as relevant index, average and peer group information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value For periods ended 10/31/10 Fund 1-Year 5-Year 10-Year NUV % % % NUW % N/A N/A NMI % % % Standard & Poor’s (S&P) National Municipal Bond Index3 % % % Lipper General and Insured Unleveraged Municipal Debt Funds Average4 % % % NEV5 % N/A N/A Standard & Poor’s (S&P) National Municipal Bond Index3 % % % Lipper General Leveraged Municipal Debt Funds Average4 % % % 4 Nuveen Investments For the twelve months ended October 31, 2010, the total returns on net asset value (NAV) for NUV, NUW and NMI exceeded the return on the Standard & Poor’s (S&P) National Municipal Bond Index as well as the average return for the Lipper General and Insured Unleveraged Municipal Debt Funds Average. For this same period, NEV outperformed both the Standard & Poor’s (S&P) National Municipal Bond Index and the Lipper General Leveraged Municipal Debt Funds Average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, the use of derivatives, credit exposure and sector allocation. In addition, NEV’s use of leverage was an important positive factor in its performance and the chief reason behind NEV’s outperformance of the other Funds in this report for the twelve-month period. The impact of leverage is discussed in more detail on page six. During this period, municipal bonds with longer maturities generally outperformed those with shorter maturities, with credits at the longest end of the municipal yield curve posting the strongest returns. The outperformance of longer term bonds was due in part to the decline in interest rates, particularly in the intermediate and longer segments of the curve. The scarcity of tax-exempt bonds with longer maturities also drove up the prices of these bonds. In general, the greater a Fund’s exposure to the outperforming longer part of the yield curve, the greater the positive impact on the Fund’s return. Both NUW and NEV had the longer durations typically associated with newer Funds that have been recently invested, which benefited their returns. On the other hand, NUV and NMI had more exposure to bonds at the underperforming short end of the yield curve, including pre-refunded bonds with short call dates, which detracted from their relative performance during this period. As mentioned earlier, our duration strategies in NEV included using derivative positions to synthetically reduce the duration of this Fund and moderate its interest rate risk. During this period, these derivatives performed poorly and had a negative impact on NEV’s total return performance. Credit exposure also played a role in performance. The demand for municipal bonds increased during this period driven by a variety of factors, including concerns about potential tax increases, the need to rebalance portfolio allocations and a growing appetite for higher yields and additional risk. At the same time, the supply of new tax-exempt municipal paper declined, due largely to Build America Bond issuance. As investors bid up municipal bond prices, bonds rated BBB or below generally outperformed those rated AAA. All of these Funds, especially NMI and NEV, benefited from their allocations to lower-rated bonds. However, this positive impact was offset to some degree in NUV by the relatively heavier weighting in bonds rated AAA. Holdings that generally contributed positively to the Funds’ returns during this period included industrial development revenue and health care bonds. In general, all of these Funds had strong weightings in health care, which added to their performances. Revenue bonds as a whole performed well, with transportation, housing, leasing and special tax credits among the other sectors that outperformed the general municipal market. Zero coupon bonds and credits backed by the 1998 master tobacco settlement agreement also were among the strongest performers. As of October 31, 2010, these Funds held approximately 4% to 6% of their portfolios in lower-rated tobacco bonds. Nuveen Investments 5 In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities continued to perform poorly during this period. While these securities continued to provide attractive tax-free income, the underperformance of these bonds can be attributed primarily to the price declines associated with their shorter effective maturities and higher credit quality. Although allocations of pre-refunded bonds fell in both NUV and NMI over the period due to bond calls and sales, NUV continued to hold a heavier weighting of pre-refunded bonds than NMI. (As relatively new Funds, NUW held less than 0.1% of its portfolio in pre-refunded bonds, while NEV did not hold any of these bonds at period end.) Among the revenue sectors, resource recovery trailed the overall municipal market by the widest margin, and water and sewer bonds turned in a relatively weaker performance. General obligation and other tax-supported bonds also struggled to keep pace with the overall municipal market return during these twelve months. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the return of NEV relative to the comparative indexes was the Fund’s use of financial leverage through investments in inverse floating rate securities. This Fund uses leverage because its managers believe that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on net asset value and total return is magnified by the use of leverage. Conversely, leverage may enhance returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of NEV over this reporting period. 6 Nuveen Investments Dividend and Share Price Information During the twelve-month reporting period ended October 31, 2010, NMI had one monthly dividend increase, while the dividends of NUV, NUW and NEV remained stable throughout the period. Due to normal portfolio activity, shareholders of the following Funds received capital gains and/or net ordinary income distributions at the end of December 2009 as follows: Short-Term Capital Gains Long-Term Capital Gains and/or Ordinary Income Fund (per share) (per share) NUV NUW — NEV — All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of October 31, 2010, NUV, NMI and NEV had positive UNII balances for both financial reporting and tax purposes, while NUW had a positive UNII balance for tax purposes and a negative UNII balance for financial reporting purposes. SHARE REPURCHASES AND SHARE PRICE INFORMATION Since the inception of the Funds’ repurchase program, the Funds have not repurchased any of their outstanding shares. Shelf Equity Program On December 8, 2010, a registration statement filed by NUV with the Securities and Exchange Commission became effective authorizing the Fund to issue 19,600,000 shares through a shelf offering. Under this equity shelf program, the Fund, subject to market conditions, may raise additional equity capital from time to time in varying amounts and offer methods at a net price at or above the Fund’s NAV per share. As of October 31, 2010, the Funds’ share prices were trading at (+) premiums or (-) discounts to their NAVs as shown in the accompanying table. 10/31/10 12-Month Average Fund (+)Premium/(-)Discount (+)Premium/(-)Discount NUV +2.04% +2.37% NUW +4.27% +1.30% NMI +3.69% +5.13% NEV -1.49% -0.47% Nuveen Investments 7 NUV Nuveen Municipal Value Fund, Inc. Performance OVERVIEW as of October 31, 2010 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV 2.04% Market Yield 4.67% Taxable-Equivalent Yield1 6.49% Net Assets ($000) Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 6/17/87) On Share Price On NAV 1-Year 6.18% 8.44% 5-Year 6.14% 4.42% 10-Year 7.21% 5.34% States4 (as a % of total investments) California 13.2% Illinois 13.0% Texas 7.9% New York 7.0% New Jersey 5.1% Michigan 4.4% Florida 4.4% Washington 4.1% Colorado 4.0% Missouri 3.5% South Carolina 2.9% Louisiana 2.8% Puerto Rico 2.6% Ohio 2.5% Wisconsin 2.3% Indiana 2.0% Other 18.3% Portfolio Composition4 (as a % of total investments) Health Care 19.1% Tax Obligation/Limited 18.7% U.S. Guaranteed 17.8% Transportation 11.8% Tax Obligation/General 8.6% Utilities 6.8% Consumer Staples 6.1% Other 11.1% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders capital gains and net ordinary income distributions in December 2009 of $0.0070 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. 8 Nuveen Investments NUW Nuveen Municipal Value Fund 2 Performance OVERVIEW as of October 31, 2010 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a net ordinary income distribution in December 2009 of $0.0097 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change. Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV 4.27% Market Yield 5.12% Taxable-Equivalent Yield1 7.11% Net Assets ($000) Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 2/25/09) On Share Price On NAV 1-Year 17.22% 9.91% Since Inception 15.85% 16.08% States4 (as a % of total investments) Illinois 11.9% California 10.6% Florida 8.7% Wisconsin 8.1% Louisiana 7.6% Texas 6.2% Ohio 5.9% Indiana 5.4% Colorado 5.2% Puerto Rico 5.2% Nevada 4.4% Arizona 3.5% Other 17.3% Portfolio Composition4 (as a % of total investments) Health Care 24.1% Tax Obligation/Limited 22.5% Transportation 12.2% Tax Obligation/General 10.9% Utilities 8.9% Consumer Staples 6.6% Water and Sewer 5.1% Other 9.7% Nuveen Investments 9 NMI Nuveen Municipal Income Fund, Inc. Performance OVERVIEW as of October 31, 2010 Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV 3.69% Market Yield 5.07% Taxable-Equivalent Yield1 7.04% Net Assets ($000) Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 4/20/88) On Share Price On NAV 1-Year 11.14% 10.12% 5-Year 6.49% 5.07% 10-Year 5.42% 5.21% States3 (as a % of total investments) California 18.2% Texas 10.4% Illinois 9.6% Colorado 6.1% New York 5.8% Missouri 5.0% Indiana 4.3% South Carolina 4.2% Florida 3.5% Michigan 3.0% Kentucky 2.9% Virginia 2.8% Maryland 2.5% Tennessee 2.4% Alabama 2.4% Other 16.9% Portfolio Composition3 (as a % of total investments) Health Care 19.6% U.S. Guaranteed 12.9% Utilities 12.6% Tax Obligation/Limited 11.5% Tax Obligation/General 9.3% Education and Civic Organizations 6.7% Transportation 5.9% Materials 5.4% Water and Sewer 5.3% Other 10.8% Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to invest- ments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 10 Nuveen Investments NEV Nuveen Enhanced Municipal Value Fund Performance OVERVIEW as of October 31, 2010 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a federal income tax rate of 28%. When comparing the Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 The Fund paid shareholders a net ordinary income distribution in December 2009 of $0.0009 per share. 3 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 4 Holdings are subject to change 5 Excluding investments in derivatives. Fund Snapshot Share Price Net Asset Value (NAV) Premium/(Discount) to NAV -1.49% Market Yield 6.26% Taxable-Equivalent Yield1 8.69% Net Assets ($000) Average Effective Maturity on Securities (Years) Modified Duration Average Annual Total Return (Inception 9/25/09) On Share Price On NAV 1-Year 3.52% 14.73% Since Inception 3.19% 9.01% States4,5 (as a % of total investments) California 15.5% Florida 9.0% Illinois 7.6% Michigan 7.0% Ohio 6.5% Pennsylvania 6.4% Colorado 5.0% Arizona 4.8% Massachusetts 4.1% Texas 3.9% Wisconsin 3.5% Indiana 3.4% Georgia 2.7% New York 2.6% Other 18.0% Portfolio Composition4,5 (as a % of total investments) Health Care 22.5% Tax Obligation/Limited 17.8% Education and Civic Organizations 10.9% Tax Obligation/General 8.6% Transportation 8.3% Utilities 8.1% Consumer Staples 5.0% Housing/Single Family 4.9% Other 13.9% Nuveen Investments 11 NUV Shareholder Meeting Report NUW The annual meeting of shareholders was held on July 27, 2010, in the Lobby Conference Room, 333 NMI West Wacker Drive, Chicago, IL 60606; at this meeting the shareholders were asked to vote on the NEV election of Board Members. NUV NUW NMI NEV Common Shares Common Shares Common Shares Common Shares Approval of the Board Members was reached as follows: William C. Hunter For Withhold Total Judith M. Stockdale For Withhold Total Carole E. Stone For Withhold Total 12 Nuveen Investments Report of Independent Registered Public Accounting Firm The Board of Directors/Trustees and Shareholders Nuveen Municipal Value Fund, Inc. Nuveen Municipal Value Fund 2 Nuveen Municipal Income Fund, Inc. Nuveen Enhanced Municipal Value Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Municipal Value Fund, Inc., Nuveen Municipal Value Fund 2, Nuveen Municipal Income Fund, Inc. and Nuveen Enhanced Municipal Value Fund (the “Funds”) as of October 31, 2010, and the related statements of operations, changes in net assets and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the Standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Municipal Value Fund, Inc., Nuveen Municipal Value Fund 2, Nuveen Municipal Income Fund, Inc. and Nuveen Enhanced Municipal Value Fund at October 31, 2010, the results of their operations, the changes in their net assets and the financial highlights for each of the periods indicated therein in conformity with U.S. generally accepted accounting principles. Chicago, Illinois December 28, 2010 Nuveen Investments 13 Nuveen Municipal Value Fund, Inc. NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.1% $ 1,750 Huntsville Healthcare Authority, Alabama, Revenue Bonds, Series 2001A, 5.750%, 6/01/31 6/11 at 101.00 A1 (4) $ 1,824,270 (Pre-refunded 6/01/11) Alaska – 0.6% Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/14 at 100.00 AA 12/01/30 – FGIC Insured Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 6/15 at 100.00 AA 12/01/30 – NPFG Insured Anchorage, Alaska, General Obligation Bonds, Series 2003B, 5.000%, 9/01/23 (Pre-refunded 9/13 at 100.00 AA (4) 9/01/13) – FGIC Insured Total Alaska Arizona – 0.7% Arizona Health Facilities Authority, Hospital System Revenue Bonds, Phoenix Children’s 2/12 at 101.00 N/R (4) Hospital, Series 2002A, 6.250%, 2/15/21 (Pre-refunded 2/15/12) Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/38 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 12/17 at 102.00 N/R 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale 9/13 at 100.00 A– Healthcare, Series 2008A, 5.250%, 9/01/30 Total Arizona Arkansas – 0.1% University of Arkansas, Fayetteville, Various Facilities Revenue Bonds, Series 2002, 5.000%, 12/12 at 100.00 Aa2 12/01/32 – FGIC Insured California – 13.3% California Department of Water Resources, Power Supply Revenue Bonds, Series 2002A: 5.125%, 5/01/19 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa 5.250%, 5/01/20 (Pre-refunded 5/01/12) 5/12 at 101.00 Aaa California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 – BHAC Insured 4/16 at 100.00 AA+ 5.000%, 4/01/37 4/16 at 100.00 A+ California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa1 2010A, 5.750%, 7/01/40 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric 6/17 at 100.00 A3 Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) California Statewide Community Development Authority, Certificates of Participation, Internext 4/11 at 100.00 BBB Group, Series 1999, 5.375%, 4/01/17 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 Aa2 Project, Series 2009, 6.750%, 2/01/38 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured California, General Obligation Bonds, Series 2003: 5.250%, 2/01/28 8/13 at 100.00 A1 5.000%, 2/01/33 8/13 at 100.00 A1 California, Various Purpose General Obligation Bonds, Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 AA+ 2006C, 0.000%, 8/01/32 – AGM Insured 14 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ 16,045 Desert Community College District, Riverside County, California, General Obligation Bonds, 8/17 at 42.63 AA+ $ 3,954,932 Election 2004 Series 2007C, 0.000%, 8/01/33 – AGM Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series No Opt. Call AAA 1995A, 0.000%, 1/01/22 (ETM) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/13 at 100.00 AAA Asset-Backed Bonds, Series 2003B, 5.000%, 6/01/38 (Pre-refunded 6/01/13) – AMBAC Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 5.000%, 6/01/38 – FGIC Insured 6/15 at 100.00 A2 5.000%, 6/01/45 6/15 at 100.00 A2 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 BBB 5.125%, 6/01/47 6/17 at 100.00 BBB Hemet Unified School District, Riverside County, California, General Obligation Bonds, Series 8/16 at 102.00 AA+ 2008B, 5.125%, 8/01/37 – AGC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Refunding Bonds, 7/11 at 100.00 AA Series 2001A, 5.125%, 7/01/41 Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002C, 7.500%, 12/01/24 (Alternative Minimum Tax) Merced Union High School District, Merced County, California, General Obligation Bonds, Series 1999A: 0.000%, 8/01/23 – FGIC Insured No Opt. Call AA– 0.000%, 8/01/24 – FGIC Insured No Opt. Call AA– Montebello Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call A+ Series 2004, 0.000%, 8/01/27 – FGIC Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009C, No Opt. Call A 6.500%, 11/01/39 Ontario, California, Certificates of Participation, Water System Improvement Project, 7/14 at 100.00 AA– Refunding Series 2004, 5.000%, 7/01/29 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa1 (4) Center, Series 2004, 5.625%, 7/01/34 (Pre-refunded 7/01/14) Riverside Public Financing Authority, California, University Corridor Tax Allocation Bonds, 8/17 at 100.00 A Series 2007C, 5.000%, 8/01/37 – NPFG Insured San Bruno Park School District, San Mateo County, California, General Obligation Bonds, Series 2000B: 0.000%, 8/01/24 – FGIC Insured No Opt. Call AA 0.000%, 8/01/25 – FGIC Insured No Opt. Call AA San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/25 – NPFG Insured No Opt. Call A 0.000%, 1/15/35 – NPFG Insured No Opt. Call A San Jose, California, Airport Revenue Bonds, Series 2007A, 6.000%, 3/01/47 – AMBAC Insured 3/17 at 100.00 A (Alternative Minimum Tax) San Mateo County Community College District, California, General Obligation Bonds, Series No Opt. Call Aaa 2006A, 0.000%, 9/01/28 – NPFG Insured Yuba County Water Agency, California, Yuba River Development Revenue Bonds, Pacific Gas and 3/11 at 100.00 Baa1 Electric Company, Series 1966A, 4.000%, 3/01/16 Total California Colorado – 4.0% Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – 10/16 at 100.00 BBB SYNCORA GTY Insured Nuveen Investments 15 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ 1,800 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/11 at 100.00 AAA $ 1,904,166 Peak-to-Peak Charter School, Series 2001, 7.625%, 8/15/31 (Pre-refunded 8/15/11) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 9/16 at 100.00 AA Series 2006A, 4.500%, 9/01/38 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of No Opt. Call AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Revenue Bonds, Catholic Health Initiatives, Series 3/12 at 100.00 Aa2 (4) 2002A, 5.500%, 3/01/32 (Pre-refunded 3/02/12) Colorado Health Facilities Authority, Revenue Bonds, Longmont United Hospital, Series 2006B, 12/16 at 100.00 Baa2 5.000%, 12/01/23 – RAAI Insured Colorado Health Facilities Authority, Revenue Bonds, Poudre Valley Health System, Series 9/18 at 102.00 AA+ 2005C, 5.250%, 3/01/40 – AGM Insured Colorado Health Facilities Authority, Revenue Bonds, Vail Valley Medical Center, Series 2001, 1/12 at 100.00 BBB+ 5.750%, 1/15/22 Denver, Colorado, Airport System Revenue Refunding Bonds, Series 2003B, 5.000%, 11/15/33 – 11/13 at 100.00 A+ SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/31 – NPFG Insured No Opt. Call A 0.000%, 9/01/32 – NPFG Insured No Opt. Call A E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Refunding Series 2006B, 0.000%, 9/26 at 52.09 A 9/01/39 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – 9/20 at 41.72 A NPFG Insured Ebert Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 12/17 at 100.00 N/R 5.350%, 12/01/37 – RAAI Insured Northwest Parkway Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2001A, 6/11 at 102.00 N/R (4) 5.500%, 6/15/19 (Pre-refunded 6/15/11) – AMBAC Insured Northwest Parkway Public Highway Authority, Colorado, Revenue Bonds, Senior Series 2001C, 6/16 at 100.00 N/R (4) 0.000%, 6/15/21 (Pre-refunded 6/15/16) – AMBAC Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Total Colorado Connecticut – 0.2% Mashantucket Western Pequot Tribe, Connecticut, Subordinate Special Revenue Bonds, Series 11/17 at 100.00 N/R 2007A, 5.750%, 9/01/34 District of Columbia – 0.5% Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax 10/16 at 100.00 A1 Revenue Bonds, Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Florida – 4.4% Escambia County Health Facilities Authority, Florida, Revenue Bonds, Ascension Health Credit 11/12 at 101.00 Aa1 Group, Series 2002C, 5.750%, 11/15/32 Florida State Board of Education, Public Education Capital Outlay Bonds, Series 2005E, 4.500%, 6/15 at 101.00 AAA 6/01/35 (UB) Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa 10/16 at 100.00 A3 General Hospital, Series 2006, 5.250%, 10/01/41 Jacksonville, Florida, Better Jacksonville Sales Tax Revenue Bonds, Series 2001, 5.000%, 10/11 at 100.00 Aa2 10/01/30 – AMBAC Insured JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – AGM Insured 4/15 at 100.00 AA+ Lee County, Florida, Airport Revenue Bonds, Series 2000A, 6.000%, 10/01/32 – AGM Insured 4/11 at 101.00 AA+ (Alternative Minimum Tax) Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 A3 Series 2007, 5.000%, 10/01/34 Miami-Dade County Expressway Authority, Florida, Toll System Revenue Bonds, Series 2010A, 7/20 at 100.00 A 5.000%, 7/01/40 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Florida (continued) $ 4,000 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A2 $ 4,118,120 5.000%, 10/01/29 Orange County School Board, Florida, Certificates of Participation, Series 2002A, 5.000%, 8/12 at 100.00 AA– 8/01/27 – NPFG Insured Orange County, Florida, Tourist Development Tax Revenue Bonds, Series 2006, 5.000%, 10/01/31 – 10/16 at 100.00 A+ SYNCORA GTY Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 A Series 2007, 5.000%, 7/01/40 – NPFG Insured Seminole Tribe of Florida, Special Obligation Bonds, Series 2007A, 5.250%, 10/01/27 10/17 at 100.00 BBB South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) Total Florida Georgia – 1.0% Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.000%, 11/01/38 – 5/11 at 100.00 A1 FGIC Insured Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2001A, 5.000%, 11/01/33 – 5/12 at 100.00 A1 NPFG Insured Augusta, Georgia, Water and Sewerage Revenue Bonds, Series 2004, 5.250%, 10/01/39 – 10/14 at 100.00 AA+ AGM Insured Royston Hospital Authority, Georgia, Revenue Anticipation Certificates, Ty Cobb Healthcare 1/11 at 101.00 N/R System Inc., Series 1999, 6.500%, 7/01/27 Total Georgia Hawaii – 1.1% Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian Electric 10/12 at 101.00 A Company Inc., Series 1997A, 5.650%, 10/01/27 – NPFG Insured Honolulu City and County, Hawaii, General Obligation Bonds, Series 2003A, 5.250%, 3/01/28 – 3/13 at 100.00 Aa1 NPFG Insured Total Hawaii Illinois – 13.1% Aurora, Illinois, Golf Course Revenue Bonds, Series 2000, 6.375%, 1/01/20 1/11 at 100.00 A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call Aa2 Revenues, Series 1998B-1, 0.000%, 12/01/24 – FGIC Insured Chicago Greater Metropolitan Sanitary District, Illinois, General Obligation Capital No Opt. Call Aaa Improvement Bonds, Series 1991, 7.000%, 1/01/11 (ETM) Chicago Housing Authority, Illinois, Revenue Bonds, Capital Fund Program, Series 2001, 5.375%, 7/12 at 100.00 Aaa 7/01/18 (Pre-refunded 7/01/12) Chicago, Illinois, General Obligation Bonds, Series 2002A, 5.625%, 1/01/39 – AMBAC Insured 7/12 at 100.00 AA– Chicago, Illinois, General Obligation Bonds, Series 2002A, 5.625%, 1/01/39 (Pre-refunded 7/12 at 100.00 AA– (4) 7/01/12) – AMBAC Insured Chicago, Illinois, Second Lien Passenger Facility Charge Revenue Bonds, O’Hare International 1/11 at 101.00 A2 Airport, Series 2001C, 5.100%, 1/01/26 – AMBAC Insured (Alternative Minimum Tax) Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/14 at 100.00 AA+ Series 2003C-2, 5.250%, 1/01/30 – AGM Insured (Alternative Minimum Tax) Cook County High School District 209, Proviso Township, Illinois, General Obligation Bonds, 12/16 at 100.00 AA+ Series 2004, 5.000%, 12/01/19 – AGM Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA Cook County, Illinois, Recovery Zone Facility Revenue Bonds, Navistar International 10/20 at 100.00 BB– Corporation Project, Series 2010, 6.500%, 10/15/40 DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa2 Series 2003B, 5.250%, 11/01/20 – AGM Insured DuPage County Community School District 200, Wheaton, Illinois, General Obligation Bonds, 11/13 at 100.00 Aa2 (4) Series 2003B, 5.250%, 11/01/20 (Pre-refunded 11/01/13) – AGM Insured Nuveen Investments 17 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 5,000 Illinois Development Finance Authority, Gas Supply Revenue Bonds, Peoples Gas, Light and Coke 11/13 at 101.00 A1 $ 5,133,450 Company, Series 2003E, 4.875%, 11/01/38 (Mandatory put 11/01/18) – AMBAC Insured (Alternative Minimum Tax) Illinois Development Finance Authority, Local Government Program Revenue Bonds, Kane, Cook and No Opt. Call Aa3 DuPage Counties School District U46 – Elgin, Series 2002, 0.000%, 1/01/19 – AGM Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, Winnebago and No Opt. Call Aa3 Boone Counties School District 205 – Rockford, Series 2000, 0.000%, 2/01/19 – AGM Insured Illinois Development Finance Authority, Revenue Bonds, Chicago Charter School Foundation, 12/12 at 100.00 N/R (4) Series 2002A, 6.250%, 12/01/32 (Pre-refunded 12/01/12) Illinois Development Finance Authority, Revenue Bonds, Illinois Wesleyan University, Series 9/11 at 100.00 BBB+ 2001, 5.125%, 9/01/35 – AMBAC Insured Illinois Development Finance Authority, Revenue Bonds, Illinois Wesleyan University, Series 9/11 at 100.00 BBB+ (4) 2001, 5.125%, 9/01/35 (Pre-refunded 9/01/11) – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call Aa1 Trust 1137, 9.032%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2004A, 8/14 at 100.00 N/R (4) 5.500%, 8/15/43 (Pre-refunded 8/15/14) Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 5/20 at 100.00 A 6.000%, 5/15/39 Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Health Facilities Authority, Revenue Bonds, Edward Hospital Obligated Group, Series 2/11 at 101.00 AA+ (4) 2001B, 5.250%, 2/15/34 (Pre-refunded 2/15/11) – AGM Insured Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 2/11 at 100.00 BBB 5.250%, 8/01/22 – AMBAC Insured Illinois Health Facilities Authority, Revenue Bonds, South Suburban Hospital, Series 1992, No Opt. Call N/R (4) 7.000%, 2/15/18 (ETM) Illinois Sports Facility Authority, State Tax Supported Bonds, Series 2001, 5.500%, 6/15/30 – 6/15 at 101.00 A AMBAC Insured Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel 1/16 at 100.00 B– Revenue Bonds, Series 2005A-2, 5.500%, 1/01/36 – ACA Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1992A: 0.000%, 6/15/17 – FGIC Insured No Opt. Call A 0.000%, 6/15/18 – FGIC Insured No Opt. Call A Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1994B: 0.000%, 6/15/18 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/21 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/28 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/29 – FGIC Insured No Opt. Call AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 6/15/24 – NPFG Insured 6/22 at 101.00 AAA 0.000%, 6/15/34 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/35 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/36 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/39 – NPFG Insured No Opt. Call AAA 5.250%, 6/15/42 – NPFG Insured 6/12 at 101.00 AAA Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call A Expansion Project, Series 1996A, 0.000%, 12/15/21 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place 11/10 at 100.00 A2 (4) Expansion Project, Series 1996A, 5.250%, 6/15/27 (Pre-refunded 11/18/10) – AMBAC Insured 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 2002B: $ 3,775 0.000%, 6/15/20 – NPFG Insured 6/17 at 101.00 AAA $ 3,784,626 0.000%, 6/15/21 – NPFG Insured 6/17 at 101.00 AAA Round Lake, Lake County, Illinois, Special Tax Bonds, Lakewood Grove Special Service Area 4, 3/17 at 100.00 AA+ Series 2007, 4.700%, 3/01/33 – AGC Insured Tri-City Regional Port District, Illinois, Port and Terminal Facilities Revenue Refunding No Opt. Call N/R Bonds, Delivery Network Project, Series 2003A, 4.900%, 7/01/14 (Alternative Minimum Tax) Will County Community School District 161, Summit Hill, Illinois, Capital Appreciation School No Opt. Call N/R Bonds, Series 1999, 0.000%, 1/01/18 – FGIC Insured Will County Community School District 161, Summit Hill, Illinois, Capital Appreciation School No Opt. Call N/R (4) Bonds, Series 1999, 0.000%, 1/01/18 – FGIC Insured (ETM) Total Illinois Indiana – 2.0% Anderson, Indiana, Economic Development Revenue Bonds, Anderson University, Series 2007, 4/14 at 100.00 N/R 5.000%, 10/01/24 Indiana Bond Bank, State Revolving Fund Program Bonds, Series 2001A, 5.375%, 2/01/19 2/13 at 101.00 N/R (4) (Pre-refunded 2/01/13) (Alternative Minimum Tax) Indiana Bond Bank, State Revolving Fund Program Bonds, Series 2001A, 5.375%, 2/01/19 2/13 at 101.00 AAA Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., 3/14 at 100.00 A Series 2004A, 5.375%, 3/01/34 – AMBAC Insured Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E: 0.000%, 2/01/21 – AMBAC Insured No Opt. Call AA 0.000%, 2/01/27 – AMBAC Insured No Opt. Call AA Whiting Redevelopment District, Indiana, Tax Increment Revenue Bonds, Lakefront Development 7/20 at 100.00 N/R Project, Series 2010, 6.750%, 1/15/32 Total Indiana Iowa – 1.0% Iowa Finance Authority, Single Family Mortgage Revenue Bonds, Series 2007B, 4.800%, 1/01/37 7/16 at 100.00 AAA (Alternative Minimum Tax) Iowa Higher Education Loan Authority, Private College Facility Revenue Bonds, Wartburg 10/12 at 100.00 N/R (4) College, Series 2002, 5.500%, 10/01/33 (Pre-refunded 10/01/12) – ACA Insured Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.625%, 6/01/46 Iowa Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 6/11 at 101.00 AAA 2001B, 5.600%, 6/01/35 (Pre-refunded 6/01/11) Total Iowa Kansas – 0.6% Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/22 3/14 at 100.00 AAA Kentucky – 0.1% Greater Kentucky Housing Assistance Corporation, FHA-Insured Section 8 Mortgage Revenue 1/11 at 100.00 A Refunding Bonds, Series 1997A, 6.100%, 1/01/24 – NPFG Insured Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA+ Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/38 – AGC Insured Total Kentucky Louisiana – 2.8% East Baton Rouge Parish, Louisiana, Revenue Refunding Bonds, Georgia Pacific Corporation 1/11 at 100.00 Ba3 Project, Series 1998, 5.350%, 9/01/11 (Alternative Minimum Tax) Louisiana Local Government Environment Facilities and Community Development Authority, Revenue No Opt. Call BBB- Bonds, Westlake Chemical Corporation Projects, Series 2009A, 6.500%, 8/01/29 (Mandatory put 8/01/20) Nuveen Investments 19 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana (continued) $ 12,000 Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BB+ $ 12,767,040 Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/32 Louisiana Public Facilities Authority, Hospital Revenue Refunding Bonds, Southern Baptist 5/10 at 100.00 AAA Hospital, Series 1986, 8.000%, 5/15/12 (ETM) Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001B, 5.875%, 5/15/39 Total Louisiana Maryland – 0.4% Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 1/11 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.500%, 8/15/33 Total Maryland Massachusetts – 2.0% Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2002A, 7/12 at 100.00 AAA 5.000%, 7/01/32 (Pre-refunded 7/01/12) Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Ogden Haverhill 12/10 at 100.00 BBB Associates, Series 1998B, 5.100%, 12/01/12 (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Health Care 11/11 at 101.00 BBB Inc., Series 2001C, 5.250%, 11/15/31 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A3 Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire 7/14 at 100.00 CCC Community Services Inc., Series 2004A, 6.375%, 7/01/34 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire Community Services Inc., Series 2004B: 6.250%, 7/01/24 7/14 at 100.00 CCC 6.375%, 7/01/34 7/14 at 100.00 CCC Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2000-6, 8/11 at 100.00 AAA 5.500%, 8/01/30 Total Massachusetts Michigan – 4.5% Detroit Local Development Finance Authority, Michigan, Tax Increment Bonds, Series 1998A, 11/10 at 100.00 B– 5.500%, 5/01/21 Detroit Water Supply System, Michigan, Water Supply System Revenue Bonds, Series 2006D, 7/16 at 100.00 AA+ 4.625%, 7/01/32 – AGM Insured Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A1 7/01/35 – NPFG Insured Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Refunding Bonds, Series 10/12 at 100.00 AAA 2002, 5.250%, 10/01/19 Michigan Municipal Bond Authority, Public School Academy Revenue Bonds, Detroit Academy of Arts and Sciences Charter School, Series 2001A: 7.500%, 10/01/12 10/11 at 100.00 B1 7.900%, 10/01/21 4/11 at 102.00 B1 8.000%, 10/01/31 4/11 at 102.00 B1 Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005I, 5.000%, 10/15 at 100.00 Aa3 10/15/22 – AMBAC Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Detroit Medical Center 2/11 at 100.00 BB– Obligated Group, Series 1998A, 5.250%, 8/15/28 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ 350 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Detroit Medical 1/11 at 100.00 BB– $ 334,912 Center Obligated Group, Series 1997A, 5.250%, 8/15/27 – AMBAC Insured Michigan State Hospital Finance Authority, Revenue Refunding Bonds, Detroit Medical Center Obligated Group, Series 1993A: 6.250%, 8/15/13 2/11 at 100.00 BB– 6.500%, 8/15/18 2/11 at 100.00 BB– Michigan Strategic Fund, Limited Obligation Resource Recovery Revenue Refunding Bonds, Detroit 12/12 at 100.00 Baa1 Edison Company, Series 2002D, 5.250%, 12/15/32 – SYNCORA GTY Insured Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Minnesota – 0.6% Breckenridge, Minnesota, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA 5.000%, 5/01/30 Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare 11/18 at 100.00 A Services, Series 2008A, 6.625%, 11/15/28 Minnesota Housing Finance Agency, Rental Housing Bonds, Series 1995D, 5.900%, 8/01/15 – 2/11 at 100.00 AA+ NPFG Insured Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Facilities Revenue 11/16 at 100.00 A3 Bonds, HealthPartners Obligated Group, Series 2006, 5.250%, 5/15/36 Total Minnesota Missouri – 3.5% Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/13 at 100.00 AA+ Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 5/13 at 100.00 AA 2003, 5.250%, 5/15/32 (UB) Missouri Health and Educational Facilities Authority, Revenue Bonds, SSM Health Care System, 6/20 at 100.00 AA– Series 2010B, 5.000%, 6/01/30 Sugar Creek, Missouri, Industrial Development Revenue Bonds, Lafarge North America Inc., 6/13 at 101.00 BBB– Series 2003A, 5.650%, 6/01/37 (Alternative Minimum Tax) West Plains Industrial Development Authority, Missouri, Hospital Facilities Revenue Bonds, Ozark Medical Center, Series 1997: 5.500%, 11/15/12 11/10 at 100.00 B+ 5.600%, 11/15/17 11/10 at 100.00 B+ West Plains Industrial Development Authority, Missouri, Hospital Facilities Revenue Bonds, 11/10 at 100.00 B+ Ozark Medical Center, Series 1999, 6.750%, 11/15/24 Total Missouri Montana – 0.2% Forsyth, Rosebud County, Montana, Pollution Control Revenue Refunding Bonds, Puget Sound 3/13 at 101.00 A– Energy, Series 2003A, 5.000%, 3/01/31 – AMBAC Insured Nebraska – 0.3% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2008A, 2/18 at 100.00 Aa1 5.500%, 2/01/39 Nevada – 1.0% Carson City, Nevada, Hospital Revenue Bonds, Carson-Tahoe Hospital, Series 2003A, 5.125%, 9/13 at 100.00 BBB 9/01/29 – RAAI Insured Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 Aa3 Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/24 – AMBAC Insured No Opt. Call D 0.000%, 1/01/25 – AMBAC Insured No Opt. Call D 5.625%, 1/01/32 – AMBAC Insured (5) 1/12 at 100.00 N/R 5.375%, 1/01/40 – AMBAC Insured (5) 1/11 at 100.00 N/R Nuveen Investments 21 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada (continued) $ 2,500 Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 7/17 at 100.00 AA+ $ 2,983,300 Trust 2634, 18.114%, 7/01/31 – BHAC Insured (IF) Sparks Tourism Improvement District 1, Legends at Sparks Marina, Nevada, Senior Sales Tax 6/18 at 100.00 Ba3 Revenue Bonds Series 2008A, 6.750%, 6/15/28 Total Nevada New Hampshire – 0.1% New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 BBB+ Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 5.1% New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 3/11 at 100.50 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 11/10 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 41.49 BBB– Care System, Series 2006A, 0.000%, 7/01/34 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 AAA 5.500%, 6/15/24 (Pre-refunded 6/15/13) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/31 – FGIC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (4) 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (4) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 AAA Series 2002, 6.125%, 6/01/42 (Pre-refunded 6/01/12) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 AAA Series 2003, 6.250%, 6/01/43 (Pre-refunded 6/01/13) Total New Jersey New Mexico – 0.6% University of New Mexico, Revenue Refunding Bonds, Series 1992A, 6.000%, 6/01/21 No Opt. Call AA University of New Mexico, Subordinate Lien Revenue Refunding and Improvement Bonds, Series 6/12 at 100.00 AA 2002A, 5.000%, 6/01/32 Total New Mexico New York – 7.0% Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida 2/14 at 100.00 AAA Health, Series 2004, 5.050%, 2/15/25 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2001A, 9/11 at 100.00 AAA 5.375%, 9/01/25 (Pre-refunded 9/01/11) Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Vaughn 12/16 at 100.00 BB+ College of Aeronautics, Series 2006B, 5.000%, 12/01/31 New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, JFK 8/12 at 101.00 B– Airport – American Airlines Inc., Series 2002B, 8.500%, 8/01/28 (Alternative Minimum Tax) New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Series 2004B, 5.000%, 6/15/36 – AGM Insured (UB) 5 New York City, New York, General Obligation Bonds, Fiscal Series 1997E, 6.000%, 8/01/16 1/11 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2003J: 5.500%, 6/01/21 (Pre-refunded 6/01/13) 6/13 at 100.00 AA (4) 5.500%, 6/01/22 (Pre-refunded 6/01/13) 6/13 at 100.00 AA (4) 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) New York City, New York, General Obligation Bonds, Fiscal Series 2004C: $ 8,000 5.250%, 8/15/24 8/14 at 100.00 AA $ 8,890,400 5.250%, 8/15/25 8/14 at 100.00 AA New York Dorm Authority, FHA Insured Mortgage Hospital Revenue Bonds, Kaleida Health, Series 8/16 at 100.00 AAA 2006, 4.700%, 2/15/35 New York State Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed and State Contingency Contract-Backed Bonds, Series 2003A-1: 5.500%, 6/01/17 6/11 at 100.00 AA– 5.500%, 6/01/18 6/12 at 100.00 AA– 5.500%, 6/01/19 6/13 at 100.00 AA– Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air No Opt. Call A Terminal LLC, Sixth Series 1997, 6.250%, 12/01/10 – NPFG Insured (Alternative Minimum Tax) Power Authority of the State of New York, General Revenue Bonds, Series 2000A, 5.250%, 11/15/40 11/10 at 100.00 Aa2 Total New York North Carolina – 0.6% Charlotte, North Carolina, Certificates of Participation, Governmental Facilities Projects, 6/13 at 100.00 AA+ Series 2003G, 5.000%, 6/01/33 Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.000%, 1/15/47 North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1/13 at 100.00 A– 2003D, 5.125%, 1/01/26 North Carolina Infrastructure Finance Corporation, Certificates of Participation, Correctional 2/14 at 100.00 AA+ Facilities, Series 2004A, 5.000%, 2/01/20 North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/17 at 100.00 AA Health System, Series 2007, 4.500%, 10/01/31 Total North Carolina Ohio – 2.6% American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 BBB 5.125%, 6/01/24 6/17 at 100.00 BBB 5.875%, 6/01/30 6/17 at 100.00 BBB 5.750%, 6/01/34 6/17 at 100.00 BBB 6.000%, 6/01/42 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 Baa3 Bonds, Senior Lien, Series 2007A-3, 0.000%, 6/01/37 Total Ohio Oklahoma – 0.8% Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.125%, 2/15/31 Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 AAA 5.125%, 2/15/31 (Pre-refunded 2/15/14) Total Oklahoma Oregon – 0.3% Clackamas County Hospital Facility Authority, Oregon, Revenue Refunding Bonds, Legacy Health 5/11 at 101.00 A+ System, Series 2001, 5.250%, 5/01/21 Oregon State Facilities Authority, Revenue Bonds, Willamette University, Series 2007A, 10/17 at 100.00 A 5.000%, 10/01/32 Total Oregon Pennsylvania – 1.8% Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn 11/17 at 100.00 BB– Allegheny Health System, Series 2007A, 5.000%, 11/15/28 Nuveen Investments 23 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Pennsylvania (continued) $ 6,500 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2004A, 5.500%, 12/01/31 – 12/14 at 100.00 Aa3 $ 7,025,525 AMBAC Insured Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2004D, 5.125%, 6/14 at 100.00 Aa2 (4) 6/01/34 (Pre-refunded 6/01/14) – FGIC Insured State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School 6/13 at 100.00 AAA District, Series 2003, 5.000%, 6/01/33 (Pre-refunded 6/01/13) – AGM Insured Total Pennsylvania Puerto Rico – 2.6% Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call A3 7/01/39 – FGIC Insured Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 12/10 at 101.00 Baa3 Financing Authority, Co-Generation Facility Revenue Bonds, Series 2000A, 6.625%, 6/01/26 (Alternative Minimum Tax) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/26 at 100.00 A+ 2009A, 0.000%, 8/01/32 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/54 – AMBAC Insured Puerto Rico, General Obligation Bonds, Series 2000B, 5.625%, 7/01/19 – NPFG Insured 1/11 at 100.00 A Total Puerto Rico Rhode Island – 1.3% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 11/10 at 100.00 A Lifespan Obligated Group, Series 1996, 5.250%, 5/15/26 – NPFG Insured Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.250%, 6/01/42 Total Rhode Island South Carolina – 3.0% Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/29 Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 6/14 at 100.00 A+ 5.000%, 6/01/36 – FGIC Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call AA+ 0.000%, 1/01/28 – AMBAC Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Refunding Bonds, Series 1/11 at 100.00 A– 1986, 5.000%, 1/01/25 South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, 11/12 at 100.00 A3 (4) Bon Secours Health System Inc., Series 2002A, 5.625%, 11/15/30 (Pre-refunded 11/15/12) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, 11/12 at 100.00 A– Bon Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 South Carolina JOBS Economic Development Authority, Hospital Revenue Bonds, Palmetto Health 12/10 at 102.00 Baa2 (4) Alliance, Series 2000A, 7.375%, 12/15/21 (Pre-refunded 12/15/10) Spartanburg Sanitary Sewer District, South Carolina, Sewer System Revenue Bonds, Series 2003B, 3/14 at 100.00 AA– 5.000%, 3/01/38 – NPFG Insured Total South Carolina Tennessee – 1.1% Jackson, Tennessee, Hospital Revenue Refunding Bonds, Jackson-Madison County General Hospital 4/18 at 100.00 A+ Project, Series 2008, 5.625%, 4/01/38 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tennessee (continued) Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Baptist Health System of East Tennessee Inc., Series 2002: $ 3,000 6.375%, 4/15/22 4/12 at 101.00 A1 $ 3,224,430 6.500%, 4/15/31 4/12 at 101.00 A1 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 3/13 at 100.00 N/R Wellmont Health System, Refunding Series 2006A, 5.440%, 9/01/32 Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Total Tennessee Texas – 7.9% Alliance Airport Authority, Texas, Special Facilities Revenue Bonds, American Airlines Inc., 12/12 at 100.00 CCC+ Series 2007, 5.250%, 12/01/29 (Alternative Minimum Tax) Austin Convention Enterprises Inc., Texas, Convention Center Hotel Revenue Bonds, Second Tier 1/17 at 100.00 BB Series 2006B, 5.750%, 1/01/34 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Ca Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue Bonds, Series 2005: 5.000%, 1/01/35 – FGIC Insured 1/15 at 100.00 A 5.000%, 1/01/45 – FGIC Insured 1/15 at 100.00 A Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Bonds, Series 2001H, No Opt. Call A 0.000%, 11/15/27 – NPFG Insured Harris County-Houston Sports Authority, Texas, Senior Lien Revenue Bonds, Series 2001G, 11/11 at 100.00 A 5.250%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Third Lien Revenue Bonds, Series 2004-A3., 11/24 at 59.10 A 0.000%, 11/15/33 – NPFG Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call A2 Project, Series 2001B, 0.000%, 9/01/29 – AMBAC Insured Houston, Texas, Subordinate Lien Airport System Revenue Bonds, Series 2000A, 5.875%, 7/01/16 – 1/11 at 100.00 AA+ AGM Insured (Alternative Minimum Tax) Irving Independent School District, Texas, Unlimited Tax School Building Bonds, Series 1997, No Opt. Call AAA 0.000%, 2/15/11 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson No Opt. Call BBB– Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 Leander Independent School District, Williamson and Travis Counties, Texas, Unlimited Tax 1/11 at 34.37 AAA School Building and Refunding Bonds, Series 2000, 0.000%, 8/15/27 North Texas Thruway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation Series 2008I: 0.000%, 1/01/42 – AGC Insured 1/25 at 100.00 AA+ 0.000%, 1/01/43 1/25 at 100.00 A2 North Texas Thruway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation No Opt. Call AA+ Series 2008, 0.000%, 1/01/36 – AGC Insured Port Corpus Christi Industrial Development Corporation, Texas, Revenue Refunding Bonds, Valero 4/11 at 100.00 BBB Refining and Marketing Company, Series 1997A, 5.400%, 4/01/18 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/34 Sabine River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 7/13 at 101.00 CCC Company, Series 2003A, 5.800%, 7/01/22 San Antonio, Texas, Water System Revenue Bonds, Series 2005, 4.750%, 5/15/37 – NPFG Insured 5/15 at 100.00 Aa1 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 2/17 at 100.00 AA– Texas Health Resources Trust 1201, 9.031%, 2/15/30 (IF) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 A1 Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Refunding 1/19 at 100.00 AA+ Bonds, Christus Health, Series 2008, 6.500%, 7/01/37 – AGC Insured Total Texas Nuveen Investments 25 Nuveen Municipal Value Fund, Inc. (continued) NUV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utah – 0.4% $ 3,260 Eagle Mountain, Utah, Gas and Electric Revenue Bonds, Series 2005, 5.000%, 6/01/24 – 6/15 at 100.00 N/R $ 3,291,784 RAAI Insured Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 1998G-2, Class I, 5.200%, 1/11 at 100.75 AAA 7/01/30 (Alternative Minimum Tax) Utah State Board of Regents, Utah State University, Revenue Bonds, Series 2004, 5.000%, 4/14 at 100.00 AA (4) 4/01/35 (Pre-refunded 4/01/14) – NPFG Insured Total Utah Virgin Islands – 0.1% Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Virginia – 0.7% Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 N/R Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Metropolitan Washington D.C. Airports Authority, Airport System Revenue Bonds, Series 2002A, 10/12 at 100.00 AA– 5.750%, 10/01/16 – FGIC Insured (Alternative Minimum Tax) Metropolitan Washington D.C. Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, 10/28 at 100.00 BBB+ Dulles Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Total Virginia Washington – 4.1% Cowlitz County Public Utilities District 1, Washington, Electric Production Revenue Bonds, 9/14 at 100.00 A1 Series 2004, 5.000%, 9/01/34 – FGIC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Columbia Generating Station – 7/12 at 100.00 Aaa Nuclear Project 2, Series 2002B, 6.000%, 7/01/18 – AMBAC Insured Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 3, Series 7/13 at 100.00 Aaa 2003A, 5.500%, 7/01/17 – SYNCORA GTY Insured Washington Public Power Supply System, Revenue Refunding Bonds, Nuclear Project 3, Series No Opt. Call Aaa 1989B, 0.000%, 7/01/14 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured Washington State Health Care Facilities Authority, Revenue Bonds, Virginia Mason Medical 8/17 at 100.00 A Center, Series 2007B, 5.000%, 2/15/27 – NPFG Insured Washington State Housing Finance Commission, Single Family Program Bonds, 2006 Series 3A, 12/15 at 100.00 Aaa 5.000%, 12/01/37 (Alternative Minimum Tax) Washington State Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/13 at 100.00 BBB Series 2002, 6.625%, 6/01/32 Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2002-03C: 0.000%, 6/01/29 – NPFG Insured No Opt. Call AA+ 0.000%, 6/01/30 – NPFG Insured No Opt. Call AA+ Total Washington Wisconsin – 2.4% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed Bonds, Series 2002: 6.125%, 6/01/27 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Franciscan Sisters of 9/13 at 100.00 BBB+ (4) Christian Charity Healthcare Ministry, Series 2003A, 5.875%, 9/01/33 (Pre-refunded 9/01/13) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/16 at 100.00 BBB+ Series 2006A, 5.000%, 2/15/17 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, SSM Healthcare System, 6/20 at 100.00 AA– Series 2010, 5.000%, 6/01/30 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin (continued) $ 3,750 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 2/12 at 101.00 AAA $ 4,039,913 Services Inc., Series 2002, 5.750%, 8/15/30 (Pre-refunded 2/15/12) Wisconsin Housing and Economic Development Authority, Home Ownership Revenue Bonds, Series 9/14 at 100.00 AA 2005C, 4.875%, 3/01/36 (Alternative Minimum Tax) Total Wisconsin Wyoming – 0.1% Campbell County, Wyoming Solid Waste Facilities Revenue Bonds, Basin Electric Power 7/19 at 100.00 A+ Cooperative – Dry Fork Station Facilities, Series 2009A, 5.750%, 7/15/39 $ 2,430,349 Total Investments (cost $1,891,176,876) – 100.7% Floating Rate Obligations – (2.0)% Other Assets Less Liabilities – 1.3% Net Assets – 100% $ 1,944,094,447 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 27 Nuveen Municipal Value Fund 2 NUW Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alaska – 0.1% $ 155 Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Baa3 $ 108,939 Series 2006A, 5.000%, 6/01/46 Arizona – 3.4% Maricopa County Pollution Control Corporation, Arizona, Pollution Control Revenue Bonds, El 2/19 at 100.00 BBB Paso Electric Company, Refunding Series 2009A, 7.250%, 2/01/40 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Total Arizona California – 10.4% Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, No Opt. Call AA+ Capital Appreciation Series 2009B, 0.000%, 8/01/41 – AGC Insured California State Public Works Board, Lease Revenue Bonds, Department of General Services 4/19 at 100.00 A2 Buildings 8 & 9, Series 2009A, 6.250%, 4/01/34 California, General Obligation Bonds, Tender Option Bond Trust 3162, 19.445%, 3/01/18 – No Opt. Call AA+ AGM Insured (IF) Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/45 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.000%, 6/01/33 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009A, 6.500%, 11/01/39 Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A: 0.000%, 8/01/33 – AGC Insured No Opt. Call AA+ 0.000%, 8/01/38 – AGC Insured 8/29 at 100.00 AA+ Poway Unified School District, San Diego County, California, School Facilities Improvement District 2007-1 General Obligation Bonds, Series 2009A: 0.000%, 8/01/32 No Opt. Call Aa2 0.000%, 8/01/33 No Opt. Call Aa2 Total California Colorado – 5.1% Denver City and County, Colorado, Airport System Revenue Bonds, Series 2005A, 5.000%, 11/15 at 100.00 A+ 11/15/25 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/27 – 9/20 at 67.94 A NPFG Insured Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, No Opt. Call AA+ Series 2009, 6.375%, 12/01/37 – AGC Insured Total Colorado Florida – 8.5% Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2009A, 10/19 at 100.00 A2 5.500%, 10/01/41 Miami-Dade County, Florida, General Obligation Bonds, Build Better Communities Program, Series 2009-B1: 6.000%, 7/01/38 7/18 at 100.00 Aa2 5.625%, 7/01/38 7/18 at 100.00 Aa2 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.450%, 5/01/23 Total Florida 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia – 0.8% $ 500 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A, Remarketed, 1/19 at 100.00 N/R $ 524,470 7.500%, 1/01/31 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Total Georgia Illinois – 11.7% Illinois Finance Authority, Revenue Bonds, Northwestern Memorial Hospital, Series 2009A, 8/19 at 100.00 AA+ 6.000%, 8/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2009A, 5/19 at 100.00 A 7.125%, 11/15/37 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 11/18 at 100.00 A– Series 2009A, 7.250%, 11/01/38 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 Baa3 Refunding Series 2007A, 5.250%, 5/01/34 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured Total Illinois Indiana – 5.3% Indiana Finance Authority, Hospital Revenue Bonds, Deaconess Hospital Obligated Group, Series 3/19 at 100.00 A 2009A, 6.750%, 3/01/39 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 BBB Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply System Revenue Bonds, Series 2009B, 1/19 at 100.00 A+ 6.000%, 1/01/39 Total Indiana Iowa – 1.1% Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 BBB 5.375%, 6/01/38 Louisiana – 7.4% Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Series 2006C-3, 6/18 at 100.00 AA+ 6.125%, 6/01/25 – AGC Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, Series 2007A: 5.375%, 5/15/43 5/17 at 100.00 Baa1 5.500%, 5/15/47 5/17 at 100.00 Baa1 St John Baptist Parish, Louisiana, Revenue Bonds, Marathon Oil Corporation, Series 2007A, 6/17 at 100.00 BBB+ 5.125%, 6/01/37 Total Louisiana Maine – 1.8% Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Bowdoin College, 7/19 at 100.00 Aa2 Tender Option Bond Trust 2009-5B, 12.822%, 7/01/39 (IF) Massachusetts – 0.6% Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Tender Option Bond 8/19 at 100.00 AAA Trust 2989, 13.035%, 8/01/38 (IF) Michigan – 2.3% Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A1 7/01/35 – NPFG Insured Nuveen Investments 29 Nuveen Municipal Value Fund 2 (continued) NUW Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada – 4.3% Clark County, Nevada, Airport Revenue Bonds, Tender Option Bond Trust Series 11823: $ 750 20.005%, 1/01/18 (IF) No Opt. Call Aa3 $ 979,980 20.005%, 1/01/36 (IF) 1/20 at 100.00 Aa3 Clark County, Nevada, Senior Lien Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/40 – No Opt. Call Aa2 AMBAC Insured Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 A 8.000%, 6/15/30 Total Nevada New Jersey – 2.8% New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine and Dentistry of New Jersey, Series 2009B: 7.125%, 12/01/23 6/19 at 100.00 Baa1 7.500%, 12/01/32 6/19 at 100.00 Baa1 Total New Jersey New York – 1.5% Liberty Development Corporation, New York, Goldman Sachs Headquarters Revenue Bonds Series No Opt. Call A1 2007, 5.500%, 10/01/37 North Carolina – 1.5% North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2003A, 5.250%, 1/13 at 100.00 A 1/01/19 – NPFG Insured Ohio – 5.8% American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/19 at 100.00 AA+ Series 2009A, 5.750%, 2/15/39 – AGC Insured Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 BBB Bonds, Senior Lien, Series 2007A-2, 6.500%, 6/01/47 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University 1/15 at 100.00 A Hospitals Health System, Series 2009, 6.750%, 1/15/39 Total Ohio Puerto Rico – 5.1% Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/44 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Tender Option Bonds No Opt. Call Aa2 Trust 11851, 18.236%, 2/01/16 (IF) Total Puerto Rico Rhode Island – 3.1% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue Bonds, 5/19 at 100.00 A– Lifespan Obligated Group Issue, Series 2009A, 7.000%, 5/15/39 Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB Series 2002A, 6.125%, 6/01/32 Total Rhode Island Texas – 6.1% Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 27.35 AAA Bonds, Series 2008, 0.000%, 8/15/39 North Texas Thruway Authority, Second Tier System Revenue Refunding Bonds, Series 2008, 1/18 at 100.00 A3 5.750%, 1/01/38 Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 Baa2 Series 2004, 6.000%, 12/01/34 Total Texas 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virgin Islands – 0.5% $ 1,000 Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB $ 1,127,590 Series 2009A, 6.750%, 10/01/37 Virginia – 1.1% Washington County Industrial Development Authority , Virginia, Hospital Revenue Bonds, 1/19 at 100.00 BBB+ Mountain States Health Alliance, Series 2009C, 7.750%, 7/01/38 Wisconsin – 8.0% Badger Tobacco Asset Securitization Corporation, Wisconsin, Tobacco Settlement Asset-Backed 6/12 at 100.00 AAA Bonds, Series 2002, 6.125%, 6/01/27 (Pre-refunded 6/01/12) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Healthcare Inc., 4/13 at 100.00 BBB+ Series 2003, 6.400%, 4/15/33 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/19 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/39 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.000%, 5/01/36 Total Wisconsin $ 268,240 Total Investments (cost $180,101,427) – 98.3% Other Assets Less Liabilities – 1.7% Net Assets – 100% $ 216,145,861 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 31 Nuveen Municipal Income Fund, Inc. NMI Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 2.4% $ 1,000 Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International 6/15 at 100.00 BBB $ 991,880 Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AA+ Series 2004A, 5.250%, 1/01/23 – AGM Insured Phenix City Industrial Development Board, Alabama, Environmental Improvement Revenue Bonds, 5/12 at 100.00 BBB MeadWestvaco Corporation, Series 2002A, 6.350%, 5/15/35 (Alternative Minimum Tax) Total Alabama Arizona – 0.6% Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A Prepay Contract Obligations, Series 2007, 5.250%, 12/01/28 California – 18.5% Adelanto School District, San Bernardino County, California, General Obligation Bonds, Series No Opt. Call A+ 1997A, 0.000%, 9/01/22 – NPFG Insured Bay Area Governments Association, California, BART SFO Extension, Airport Premium Fare Revenue 8/12 at 100.00 N/R Bonds, Series 2002A, 5.000%, 8/01/32 – AMBAC Insured Brea Olinda Unified School District, California, General Obligation Bonds, Series 1999A: 0.000%, 8/01/21 – FGIC Insured No Opt. Call Aa2 0.000%, 8/01/22 – FGIC Insured No Opt. Call Aa2 0.000%, 8/01/23 – FGIC Insured No Opt. Call Aa2 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 Baa3 Angeles County Securitization Corporation, Series 2006A, 5.250%, 6/01/21 California Housing Finance Agency, California, Home Mortgage Revenue Bonds, Series 2007E, 2/17 at 100.00 A 4.800%, 8/01/37 (Alternative Minimum Tax) California State Public Works Board, Lease Revenue Bonds, Department of Mental Health, 6/14 at 100.00 A2 Coalinga State Hospital, Series 2004A, 5.000%, 6/01/25 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB– of the West, Series 2010, 6.000%, 10/01/29 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity 7/15 at 100.00 BBB Health System, Series 2005A, 5.000%, 7/01/39 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 AAA Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 BBB Bonds, Series 2007A-1, 5.750%, 6/01/47 Lake Elsinore Public Finance Authority, California, Local Agency Revenue Refunding Bonds, 10/13 at 102.00 N/R Series 2003H, 6.375%, 10/01/33 Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 A– California, Series 2010, 5.375%, 3/15/36 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009A, 7.000%, 11/01/34 Ridgecrest Redevelopment Agency, California, Ridgecrest Redevelopment Project Tax Allocation 6/20 at 100.00 A– Bonds, Refunding Series 2010, 6.125%, 6/30/37 Total California 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado – 6.2% $ 700 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Douglas 7/12 at 100.00 BBB $ 706,251 County School District RE-1 – DCS Montessori School, Series 2002A, 6.000%, 7/15/22 Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/11 at 100.00 AAA Peak-to-Peak Charter School, Series 2001, 7.500%, 8/15/21 (Pre-refunded 8/15/11) Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Weld 6/11 at 100.00 N/R (4) County School District 6 – Frontier Academy, Series 2001, 7.375%, 6/01/31 (Pre-refunded 6/01/11) Colorado Health Facilities Authority, Revenue Bonds, Evangelical Lutheran Good Samaritan 6/16 at 100.00 A– Society, Series 2005, 5.000%, 6/01/35 Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2000A, 11/10 at 100.00 A+ 6.000%, 11/15/16 – AMBAC Insured (Alternative Minimum Tax) Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.125%, 11/15/23 Southlands Metropolitan District 1, Colorado, Limited Tax General Obligation Bonds, Series 12/17 at 100.00 N/R 2007, 5.250%, 12/01/34 – RAAI Insured Total Colorado Connecticut – 2.0% Capitol Region Education Council, Connecticut, Revenue Bonds, Series 1995, 6.750%, 10/15/15 4/11 at 100.00 BBB Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator 1/11 at 100.00 BBB Lisbon Project, Series 1993A, 5.500%, 1/01/14 (Alternative Minimum Tax) Total Connecticut Florida – 3.6% Dade County Industrial Development Authority, Florida, Revenue Bonds, Miami Cerebral Palsy 12/10 at 100.00 N/R Residential Services Inc., Series 1995, 8.000%, 6/01/22 Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 12/10 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Martin County Industrial Development Authority, Florida, Industrial Development Revenue 12/10 at 100.00 BB+ Refunding Bonds, Indiantown Cogeneration LP, Series 1995B, 8.050%, 12/15/25 (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA+ 5.000%, 10/01/35 – AGM Insured Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 N/R 5.400%, 5/01/37 Total Florida Georgia – 0.9% Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.250%, 11/01/34 – 11/19 at 100.00 AA+ AGM Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007B, 5.000%, 3/15/22 No Opt. Call A Total Georgia Illinois – 9.8% Chicago, Illinois, Tax Increment Allocation Bonds, Irving/Cicero Redevelopment Project, Series 1/11 at 100.00 N/R 1998, 7.000%, 1/01/14 Illinois Development Finance Authority, Pollution Control Revenue Refunding Bonds – 1/11 at 100.00 BBB– CIPS Debt, Series 1993C-2, 5.950%, 8/15/26 Illinois Development Finance Authority, Revenue Bonds, Chicago Charter School Foundation, 12/12 at 100.00 N/R (4) Series 2002A, 6.125%, 12/01/22 (Pre-refunded 12/01/12) Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Tender Option Bond No Opt. Call AA+ Trust 2008-1098, 18.116%, 8/15/15 – AGC Insured (IF) (5) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Nuveen Investments 33 Nuveen Municipal Income Fund, Inc. (continued) NMI Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ 250 Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, No Opt. Call A– $ 274,123 Series 2009C, 6.375%, 11/01/29 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 8/19 at 100.00 BBB 2009, 7.000%, 8/15/44 Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA+ Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Health Facilities Authority, Revenue Bonds, Condell Medical Center, Series 2002, 5/12 at 100.00 Aaa 5.500%, 5/15/32 (Pre-refunded 5/15/12) Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel 1/16 at 100.00 B– Revenue Bonds, Series 2005B, 5.250%, 1/01/36 North Chicago, Illinois, General Obligation Bonds, Series 2005B, 5.000%, 11/01/25 – 11/15 at 100.00 A FGIC Insured Total Illinois Indiana – 4.3% Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 7.000%, 10/01/39 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Riverview Hospital, 8/12 at 101.00 Baa1 Series 2002, 6.125%, 8/01/31 Indianapolis, Indiana, Multifamily Housing Revenue Bonds, GMF-Berkley Commons Apartments, 7/20 at 100.00 A+ Series 2010A, 6.000%, 7/01/40 Whitley County, Indiana, Solid Waste and Sewerage Disposal Revenue Bonds, Steel Dynamics Inc., 11/10 at 102.00 N/R Series 1998, 7.250%, 11/01/18 (Alternative Minimum Tax) Total Indiana Kansas – 0.6% Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park 1/17 at 100.00 BBB– Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured Kentucky – 2.9% Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro No Opt. Call Baa2 Medical Health System, Series 2010A, 6.500%, 3/01/45 Kentucky Housing Corporation, Housing Revenue Bonds, Series 2010C, 4.625%, 7/01/33 1/20 at 100.00 AAA Louisville-Jefferson County Metropolitan Government, Kentucky, Health Facilities Revenue 2/18 at 100.00 A– Bonds, Jewish Hospital & Saint Mary’s HealthCare Inc. Project, Series 2008, 6.125%, 2/01/37 Total Kentucky Louisiana – 2.0% Louisiana Local Government Environmental Facilities and Community Development Authority, 1/19 at 100.00 AA+ Revenue Refunding Bonds, City of Shreveport Airport System Project, Series 2008A, 5.750%, 1/01/28 – AGM Insured Louisiana Public Facilities Authority, Extended Care Facilities Revenue Bonds, Comm-Care Corporation Project, Series 1994: 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) 11.000%, 2/01/14 (ETM) No Opt. Call N/R (4) Total Louisiana Maryland – 2.5% Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation 6/20 at 100.00 Baa3 Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 1/11 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB– Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Total Maryland 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Massachusetts – 0.6% $ 250 Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, Ogden Haverhill 12/10 at 101.00 BBB $ 254,058 Associates, Series 1999A, 6.700%, 12/01/14 (Alternative Minimum Tax) Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 12/10 at 100.00 BBB Haverhill Project, Series 1998A, 5.450%, 12/01/12 (Alternative Minimum Tax) Total Massachusetts Michigan – 3.0% Delta County Economic Development Corporation, Michigan, Environmental Improvement Revenue 4/12 at 100.00 AAA Refunding Bonds, MeadWestvaco Corporation – Escanaba Paper Company, Series 2002B, 6.450%, 4/15/23 (Pre-refunded 4/15/12) (Alternative Minimum Tax) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Sinai Hospital, 1/11 at 100.00 BB Series 1995, 6.625%, 1/01/16 Total Michigan Mississippi – 0.6% Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/11 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Missouri – 5.1% Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue 12/16 at 100.00 AA+ Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) Total Missouri Montana – 1.3% Montana Board of Investments, Exempt Facility Revenue Bonds, Stillwater Mining Company, Series 7/11 at 100.50 B 2000, 8.000%, 7/01/20 (Alternative Minimum Tax) Nebraska – 1.2% Washington County, Nebraska, Wastewater Facilities Revenue Bonds, Cargill Inc., Series 2002, 11/12 at 101.00 A 5.900%, 11/01/27 (Alternative Minimum Tax) New York – 5.8% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue No Opt. Call BBB– Bonds, Barclays Center Project, Series 2009, 6.250%, 7/15/40 Dormitory Authority of the State of New York, Revenue Bonds, Brooklyn Law School, Series 7/13 at 100.00 BBB+ 2003A, 5.500%, 7/01/15 – RAAI Insured Yates County Industrial Development Agency, New York, FHA-Insured Civic Facility Mortgage 2/11 at 101.00 N/R Revenue Bonds, Soldiers and Sailors Memorial Hospital, Series 2000A, 6.000%, 2/01/41 Total New York Ohio – 2.1% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/17 at 100.00 BBB Bonds, Senior Lien, Series 2007A-2, 5.875%, 6/01/47 Erie County, Ohio, Hospital Facilities Revenue Bonds, Firelands Regional Medical Center 8/16 at 100.00 A– Project, Series 2006, 5.250%, 8/15/46 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.375%, 4/01/30 Total Ohio Pennsylvania – 1.8% Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, West Penn 11/10 at 102.00 AAA Allegheny Health System, Series 2000B, 9.250%, 11/15/30 (Pre-refunded 11/15/10) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.125%, 1/01/29 Total Pennsylvania Nuveen Investments 35 Nuveen Municipal Income Fund, Inc. (continued) NMI Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Rhode Island – 1.1% $ 1,000 Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 6/12 at 100.00 BBB $ 1,001,119 Series 2002A, 6.250%, 6/01/42 South Carolina – 4.3% Greenville County School District, South Carolina, Installment Purchase Revenue Bonds, Series 12/12 at 101.00 AA 2002, 5.500%, 12/01/13 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 1991, 6.750%, No Opt. Call AAA 1/01/19 – FGIC Insured (ETM) South Carolina JOBS Economic Development Authority, Economic Development Revenue Bonds, Bon 11/12 at 100.00 A– Secours Health System Inc., Series 2002B, 5.625%, 11/15/30 Tobacco Settlement Revenue Management Authority, South Carolina, Tobacco Settlement 5/11 at 101.00 BBB (4) Asset-Backed Bonds, Series 2001B, 6.000%, 5/15/22 (Pre-refunded 5/15/11) Total South Carolina Tennessee – 2.5% Knox County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue 4/12 at 101.00 A1 Bonds, Baptist Health System of East Tennessee Inc., Series 2002, 6.375%, 4/15/22 Shelby County Health, Educational and Housing Facilities Board, Tennessee, Hospital Revenue Bonds, Methodist Healthcare, Series 2002: 6.500%, 9/01/26 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA 6.500%, 9/01/26 (Pre-refunded 9/01/12) 9/12 at 100.00 AAA 63 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding 11/17 at 100.00 N/R Bonds, Sumner Regional Health System Inc., Series 2007, 5.500%, 11/01/37 (6), (7) Total Tennessee Texas – 10.6% 25 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) Cameron Education Finance Corporation, Texas, Charter School Revenue Bonds, Faith Family 8/16 at 100.00 BBB– Academy Charter School, Series 2006A, 5.250%, 8/15/36 – ACA Insured Gulf Coast Waste Disposal Authority, Texas, Sewerage and Solid Waste Disposal Revenue Bonds, 4/12 at 100.00 BBB+ Anheuser Busch Company, Series 2002, 5.900%, 4/01/36 (Alternative Minimum Tax) Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston 10/13 at 101.00 A Light and Power Company, Series 1995, 4.000%, 10/15/15 – NPFG Insured North Texas Thruway Authority, Second Tier System Revenue Refunding Bonds, Tender Option Bond, Trust 2903: 17.178%, 1/01/30 (IF) 1/18 at 100.00 A3 17.080%, 1/01/38 (IF) 1/18 at 100.00 A3 SA Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, Series No Opt. Call A 2007, 5.500%, 8/01/27 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/40 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Weslaco Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Knapp Medical Center, Series 2002: 6.250%, 6/01/25 (Pre-refunded 6/01/12) 6/12 at 100.00 N/R (4) 50 6.250%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 N/R (4) West Texas Independent School District, McLennan and Hill Counties, General Obligation 8/13 at 51.84 AAA Refunding Bonds, Series 1998, 0.000%, 8/15/25 Total Texas Virgin Islands – 0.5% Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Virginia – 2.9% $ 1,000 Chesterfield County Industrial Development Authority, Virginia, Pollution Control Revenue 11/10 at 102.00 Baa1 $ 1,022,540 Bonds, Virginia Electric and Power Company, Series 1987A, 5.875%, 6/01/17 Mecklenburg County Industrial Development Authority, Virginia, Revenue Bonds, UAE Mecklenburg 10/12 at 100.00 Baa1 Cogeneration LP, Series 2002, 6.500%, 10/15/17 (Alternative Minimum Tax) Total Virginia Washington – 0.5% Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and No Opt. Call N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Wisconsin – 1.4% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, 4/20 at 100.00 N/R Inc., Series 2010B, 5.000%, 4/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Carroll College Inc., 10/11 at 100.00 BBB Series 2001, 6.250%, 10/01/21 Total Wisconsin $ 94,363 Total Investments (cost $85,976,152) – 101.6% Floating Rate Obligations – (3.7)% Other Assets Less Liabilities – 2.1% Net Assets – 100% $ 89,008,460 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. The Fund’s Adviser has concluded this issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 37 Nuveen Enhanced Municipal Value Fund NEV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.8% $ 355 Courtland Industrial Development Board, Alabama, Solid Waste Revenue Bonds, International 6/15 at 100.00 BBB $ 352,117 Paper Company Project, Series 2005A, 5.200%, 6/01/25 (Alternative Minimum Tax) Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AA+ Series 2004A, 5.250%, 1/01/23 – AGM Insured Total Alabama Arizona – 4.7% Arizona State, Certificates of Participation, Series 2010A, 5.250%, 10/01/28 – AGM Insured 10/19 at 100.00 AA+ Festival Ranch Community Facilities District, Town of Buckeye, Arizona, District General 7/19 at 100.00 BBB+ Obligation Bonds, Series 2009, 6.500%, 7/15/31 Nogales Municipal Development Authority, Inc., Arizona, Municipal Facilities Revenue Bonds, 6/19 at 100.00 AA Series 2009, 4.750%, 6/01/39 Pima County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, Tucson No Opt. Call BBB– Electric Power Company, San Juan Project, Series 2009A, 4.950%, 10/01/20 Quechan Indian Tribe of the Fort Yuma Reservation, Arizona, Government Project Bonds, Series 12/17 at 102.00 N/R 2008, 7.000%, 12/01/27 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc Prepay Contract Obligations, Series 2007: 50 5.000%, 12/01/32 No Opt. Call A 5.000%, 12/01/37 No Opt. Call A Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 7/16 at 100.00 N/R 2005, 6.000%, 7/01/30 Total Arizona Arkansas – 0.4% Little River County, Arkansas, Revenue Refunding Bonds, Georgia-Pacific Corporation, Series 4/11 at 100.00 Ba3 1998, 5.600%, 10/01/26 (Alternative Minimum Tax) California – 15.3% Bay Area Governments Association, California, BART SFO Extension, Airport Premium Fare Revenue 8/12 at 100.00 N/R Bonds, Series 2002A, 5.000%, 8/01/32 – AMBAC Insured California Infrastructure Economic Development Bank, Revenue Bonds, J. David Gladstone 10/11 at 101.00 A– Institutes, Series 2001, 5.250%, 10/01/34 California Municipal Finance Authority, Revenue Bonds, Harbor Regional Center Project, Series 11/19 at 100.00 Baa1 2009, 8.000%, 11/01/29 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes 10/19 at 100.00 BBB– of the West, Series 2010, 5.750%, 10/01/25 California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AA+ 2004C, 5.050%, 8/15/38 – AGM Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 8/18 at 100.00 AA+ 2004D, 5.050%, 8/15/38 – AGM Insured Eastern Municipal Water District, California, Water and Sewerage System Revenue Certificates 7/16 at 100.00 AA of Participation, Series 2006A, 5.000%, 7/01/32 – NPFG Insured Etiwanda School District, California, Coyote Canyon Community Facilties District 2004-1 9/19 at 100.00 N/R Improvement Area 2 Special Tax Bonds, Series 2009, 6.500%, 9/01/32 Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Refunding Series 9/17 at 100.00 N/R 2007A, 5.000%, 9/01/23 – AMBAC Insured Folsom Public Financing Authority, California, Subordinate Special Tax Revenue Bonds, Series 9/20 at 100.00 A– 2010A, 5.250%, 9/01/24 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 AA+ Asset-Backed Revenue Bonds, Series 2005A, 5.000%, 6/01/35 – AGC Insured 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: $ 4,055 5.750%, 6/01/47 6/17 at 100.00 BBB $ 3,243,392 5.125%, 6/01/47 6/17 at 100.00 BBB Jurupa Public Financing Authority, California,Superior Lien Revenue Bonds, Series 2010A, 9/20 at 100.00 AA+ 5.000%, 9/01/33 Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International 5/20 at 100.00 AA Airport, Senior Lien Series 2010A, 5.000%, 5/15/31 Los Angeles Regional Airports Improvement Corporation, California, Sublease Revenue Bonds, Los 12/12 at 102.00 B– Angeles International Airport, American Airlines Inc. Terminal 4 Project, Series 2002B, 7.500%, 12/01/24 (Alternative Minimum Tax) Palm Drive Health Care District, Sonoma County, California, Certificates of Participation, No Opt. Call BB Parcel Tax Secured Financing Program, Series 2010, 7.000%, 4/01/25 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Peralta Community College District, Alameda County, California, General Obligation Bonds, 8/19 at 100.00 AA– Election of 2006, Series 2009C, 5.000%, 8/01/39 Ridgecrest Redevelopment Agency, California, Ridgecrest Redevelopment Project Tax Allocation 6/20 at 100.00 A– Bonds, Refunding Series 2010, 6.125%, 6/30/37 San Marcos Public Facilities Authority, California, Tax Allocation Bonds, Project Areas 2 and 3, 8/15 at 102.00 AA+ Tender Option Bond Trust 3116, 21.368%, 8/01/38 – AGM Insured (IF) Semitrophic Improvement District of Semitrophic Water Storage District, Kern County, 12/19 at 100.00 AA– California, Revenue Bonds, Refunding Series 2009A, 5.000%, 12/01/38 Semitrophic Improvement District of Semitrophic Water Storage District, Kern County, No Opt. Call AA– California, Revenue Bonds, Tender Option Bond Trust 3584, 21.709%, 6/01/17 (IF) (4) Stockton Unified School District, San Joaquin County, California, General Obligation Bonds, 8/17 at 100.00 AA+ Series 2007, 5.000%, 8/01/31 – AGM Insured Tustin Community Redevelopment Agency, California, MCAS Project Area Tax Allocation Bonds, 9/18 at 102.00 A Series 2010, 5.000%, 9/01/35 (WI/DD, Settling 11/10/10) Western Placer Unified School District, Placer County, California, Certificates of 8/19 at 100.00 AA+ Participation, Refunding Series 2009, 5.250%, 8/01/35 – AGM Insured Total California Colorado – 4.9% Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, Crown 7/19 at 100.00 N/R Pointe Academy of Westminster Project, Chartered Through Adams County School District 50, Series 2009, 5.000%, 7/15/39 Colorado Educational and Cultural Facilities Authority, Revenue Bonds, Montessori School of 12/15 at 100.00 N/R Evergreen, Series 2005A, 6.500%, 12/01/35 Colorado Health Facilities Authority, Health Facilities Revenue Bonds, Sisters of Charity of Leavenworth No Opt. Call AA Health Services Corporation, Tender Option Bond Trust 3702, 18.420%, 1/01/18 (IF) (4) Colorado Housing and Finance Authority, Multifamily Housing Revenue Senior Bonds, Castle 12/10 at 100.00 N/R Highlands Apartments Project, Series 2000A-1, 5.900%, 12/01/20 – AMBAC Insured (Alternative Minimum Tax) Colorado Housing and Finance Authority, Revenue Bonds, Confluence Energy LLC Project, Series No Opt. Call N/R 2007, 6.200%, 4/01/16 (Alternative Minimum Tax) (5) Conservatory Metropolitan District, Arapahoe County, Colorado, General Obligation Limited Tax 12/17 at 100.00 N/R Bonds, Series 2007, 5.125%, 12/01/37 – RAAI Insured Plaza Metropolitan District 1, Lakewood, Colorado, Tax Increment Revenue Bonds, Series 2003: 7.600%, 12/01/16 6/14 at 101.00 N/R 7.700%, 12/01/17 6/14 at 101.00 N/R Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs Utilities, Series 2008: 6.250%, 11/15/28 No Opt. Call A 6.500%, 11/15/38 No Opt. Call A Nuveen Investments 39 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) Three Springs Metropolitan District 3, Durango, La Plata County, Colorado, Property Tax 12/20 at 100.00 N/R $ 833,492 Supported Revenue Bonds, Series 2010, 7.750%, 12/01/39 Total Colorado Connecticut – 0.7% Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.750%, 1/01/43 Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.000%, 4/01/22 Total Connecticut District of Columbia – 0.1% District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001, 6.750%, 5/15/40 Florida – 8.8% Ave Maria Stewardship Community Development District, Florida, Capital Improvement Revenue 5/16 at 100.00 N/R Bonds, Series 2006A, 5.125%, 5/01/38 Country Greens Community Development District, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 N/R 6.625%, 5/01/34 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2009-2, 7/19 at 100.00 AA+ 4.650%, 7/01/29 JEA, Florida, Water and Sewerage System Revenue Bonds, Tender Option Bond Trust 11801, 1/11 at 100.00 Aa2 20.352%, 4/01/35 – NPFG Insured (IF) Miami-Dade County School Board, Florida, Certificates of Participation, Tender Option Bond 11/16 at 100.00 AA+ Trust 3118, 21.349%, 11/01/31 – AGM Insured (IF) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A2 2010A-1, 5.375%, 10/01/35 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA+ 5.000%, 10/01/35 – AGM Insured Miami-Dade County, Florida, Capital Asset Acquisition Special Obligation Bonds, Series 2009A, 4/19 at 100.00 AA+ 5.125%, 4/01/34 – AGC Insured 10 Orange County Health Facilities Authority, Florida, Revenue Bonds, Nemours Foundation, Series 1/19 at 100.00 AA+ 2009A, 5.000%, 1/01/39 Poinciana West Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/17 at 100.00 N/R 5.875%, 5/01/22 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Tender Option Bond Trust 3119, 17.266%, 8/15/37 (IF) Tallahassee, Florida, Energy System Revenue Bonds, Tender Option Bond Trust 09-30W, 21.144%, 10/15 at 100.00 AA 10/01/35 – NPFG Insured (IF) Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2007, 5/18 at 100.00 N/R 6.650%, 5/01/40 Total Florida Georgia – 2.6% Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 N/R 7.500%, 1/01/31 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 1/19 at 100.00 N/R 6.750%, 1/01/20 Augusta, Georgia, Airport Revenue Bonds, Series 2005A, 5.150%, 1/01/35 1/15 at 100.00 Baa2 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 CCC+ Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/15 at 100.00 CCC+ Lines, Inc. Project, Series 2009B, 9.000%, 6/01/35 (Alternative Minimum Tax) 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia (continued) $ 250 Effingham County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ft. James 1/11 at 100.00 BBB– $ 247,450 Project, Series 1998, 5.625%, 7/01/18 (Alternative Minimum Tax) Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A, 5.500%, 9/15/26 No Opt. Call A 90 Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007B, 5.000%, 3/15/22 No Opt. Call A Total Georgia Illinois – 7.5% CenterPoint Intermodal Center Program Trust, Illinois, Series 2004 Class A Certificates, 1/11 at 100.00 N/R 7.500%, 6/15/23 Chicago, Illinois, Chicago O’Hare International Airport Special Facility Revenue Refunding 12/12 at 100.00 Caa2 Bonds, American Air Lines, Inc. Project, Series 2007, 5.500%, 12/01/30 Hoffman Estates, Illinois, General Obligation Bonds, Tender Option Bond Trust 09-28W, 25.182%, 12/18 at 100.00 AA+ 12/01/38 (IF) Illinois Finance Authority Revenue Bonds, Christian Homes, Inc., Refunding Series 2010, 5/20 at 100.00 N/R 6.125%, 5/15/27 Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 4/16 at 100.00 Baa2 2006A, 5.000%, 4/01/36 Illinois Finance Authority, Revenue Bonds, Little Company of Mary Hospital and Health Care No Opt. Call A+ Centers, Series 2010, 5.250%, 8/15/36 Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 N/R 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA+ Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, 5/19 at 100.00 BBB+ Series 2009, 6.125%, 5/15/25 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, 1/13 at 100.00 Baa1 Series 2002, 5.500%, 1/01/22 Lombard Public Facilities Corporation, Illinois, Second Tier Conference Center and Hotel Revenue Bonds, Series 2005B: 5.250%, 1/01/30 1/16 at 100.00 B– 5.250%, 1/01/36 1/16 at 100.00 B– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Capital Appreciation Refunding Series 2010B-1, 5.000%, 6/15/50 Pingree Grove Village, Illinois, Tax Assessment Bonds, Special Service Area 1 – Cambridge No Opt. Call N/R Lakes Project, Series 2005-1, 5.250%, 3/01/15 Southwestern Illinois Development Authority, Illinois, Saint Clair County Comprehensive Mental 6/17 at 103.00 N/R Health Center, Series 2007, 6.625%, 6/01/37 Springfield, Sangamon County, Illinois, Special Service Area, Legacy Pointe, Special 3/17 at 102.00 N/R Assessment Bonds, Series 2009, 7.875%, 3/01/32 Total Illinois Indiana – 3.4% Indiana Finance Authority Health System Revenue Bonds, Sisters of St. Francis Health Services, 11/19 at 100.00 Aa3 Inc. Obligated Group, Series 2009, 5.250%, 11/01/39 Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BBB– Educational Excellence, Inc., Series 2009A, 6.625%, 10/01/29 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation 2/16 at 100.00 A+ Group, Series 2006A, 5.250%, 2/15/40 Total Indiana Kansas – 0.5% Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park 1/17 at 100.00 BBB– Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured Nuveen Investments 41 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Louisiana – 0.6% $ 1,000 Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BB+ $ 1,063,920 Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/11 at 101.00 BBB Series 2001B, 5.875%, 5/15/39 Total Louisiana Maine – 0.8% Maine State Housing Authority, Single Family Mortgage Purchase Bonds, Tender Option Bond Trust No Opt. Call AA+ 3597, 21.593%, 11/15/16 (IF) (4) Massachusetts – 4.0% Massachusetts Educational Financing Authority, Student Loan Revenue Bonds, Issue I Series 1/20 at 100.00 AA 2010A, 5.500%, 1/01/22 Massachusetts Educational Financing Authority, Student Loan Revenue Bonds, Issue I Series 1/20 at 100.00 AA 2010B, 5.500%, 1/01/23 Massachusetts Health and Educational Facilities Authority Revenue Bonds, Quincy Medical Center 1/18 at 100.00 N/R Issue, Series 2008A, 6.250%, 1/15/28 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Boston College, 6/13 at 100.00 AA– Tender Option Bond Trust 3115, 15.454%, 6/01/37 (IF) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, 8/15 at 100.00 N/R Series 2005E, 5.000%, 8/15/35 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Total Massachusetts Michigan – 6.9% Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2005, No Opt. Call AA+ 5.250%, 5/01/27 – AGM Insured (4) Marysville Public School District, St Claire County, Michigan, General Obligation Bonds, 5/17 at 100.00 AA+ Series 2007, 5.000%, 5/01/32 – AGM Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A1 Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Detroit Medical 1/11 at 100.00 BB– Center Obligated Group, Series 1997A, 5.250%, 8/15/27 – AMBAC Insured Total Michigan Mississippi – 1.1% Mississippi Business Finance Corporation, Gulf Opportunity Zone Revenue Bonds, Roberts Hotel 2/21 at 102.00 N/R of Jackson, LLC Project, Series 2010, 8.500%, 2/01/30 Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/11 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Warren County, Mississippi, Gulf Opportunity Zone Revenue Bonds, International Paper Company 5/20 at 100.00 BBB Project, Series 2010A, 5.800%, 5/01/34 Total Mississippi Missouri – 0.6% Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 N/R Services – Heisinger Project, Series 2004, 5.500%, 2/01/35 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/17 at 100.00 N/R of West County, Series 2007A, 5.375%, 9/01/21 Total Missouri Nebraska – 1.8% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series 2007A, 2/17 at 100.00 Aa1 5.000%, 2/01/43 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada – 0.7% $ 2,000 Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 Aa3 $ 2,081,980 International Airport, Series 2010A, 5.000%, 7/01/30 New Jersey – 0.8% New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 3/11 at 100.50 B Airlines Inc., Series 1999, 6.250%, 9/15/29 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/26 Total New Jersey New York – 2.6% Brooklyn Areba Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 6.250%, 7/15/40 No Opt. Call BBB– 6.375%, 7/15/43 No Opt. Call BBB– New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 B– Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) Total New York North Carolina – 2.1% North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/42 North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Tender Option Bond Trust 11808, 21.518%, 6/01/35 (IF) Total North Carolina Ohio – 6.4% Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 6/20 at 100.00 AA– 2010A, 5.000%, 6/01/38 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.750%, 6/01/34 6/17 at 100.00 BBB 6.500%, 6/01/47 6/17 at 100.00 BBB 5.875%, 6/01/47 6/17 at 100.00 BBB Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.750%, 11/20 at 100.00 BBB+ 11/01/40 (WI/DD, Settling 11/04/10) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Greene County, Ohio, Hospital Facilities Revenue Bonds, Kettering Health Network Series 2009, 4/19 at 100.00 A 5.375%, 4/01/34 Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, 4/20 at 100.00 BBB– Refunding & improvement Series 2010, 6.375%, 4/01/30 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio Housing Finance Agency, Residential Mortgage Revenue Bonds, Mortgage-Backed Securities 9/18 at 100.00 Aaa Program, Tender Option Bond Trust 09-35W, 21.264%, 3/01/40 (IF) Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System 1/14 at 100.00 Aa2 Obligated Group, Series 2009B, 5.500%, 1/01/34 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System No Opt. Call Aa2 Obligated Group, Tender Option Bond Trust 3591, 19.862%, 1/01/17 (IF) Total Ohio Oklahoma – 0.4% Tulsa Municipal Airport Trust, Oklahoma, Revenue Bonds, American Airlines Inc., Series 1992, 1/11 at 100.00 B– 7.350%, 12/01/11 Nuveen Investments 43 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Oregon – 0.7% $ 185 Oregon, Economic Development Revenue Bonds, Georgia Pacific Corp., Series 1995CLVII, 6.350%, 1/11 at 100.00 BBB– $ 184,991 8/01/25 (Alternative Minimum Tax) Oregon, Economic Development Revenue Refunding Bonds, Georgia Pacific Corp., Series 1997-183, 1/11 at 100.00 Ba3 5.700%, 12/01/25 Port Astoria, Oregon, Pollution Control Revenue Bonds, James River Project, Series 1993, 1/11 at 100.00 BBB– 6.550%, 2/01/15 Total Oregon Pennsylvania – 6.3% Allegheny Country Industrial Development Authority, Allegheny County, Pennsylvania, No Opt. Call BB Environmental Improvement Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley 4/15 at 100.00 Ba2 General Hospital, Series 2005A, 5.125%, 4/01/35 Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 N/R Ministries Project, Series 2009, 6.125%, 1/01/29 Luzerne County Industrial Development Authority, Pennsylvania, Guaranteed Lease Revenue Bonds, 12/19 at 100.00 N/R Series 2009, 7.750%, 12/15/27 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue Bonds, New Regional Medical Center Project, Tender Option Bond Trust 62B: 17.530%, 8/01/38 (IF) 8/20 at 100.00 AA 19.040%, 8/01/38 (IF) 8/20 at 100.00 AA 25 Northumberland County Industrial Development Authority, Pennsylvania, Facility Revenue Bonds, 2/13 at 102.00 N/R NHS Youth Services Inc., Series 2002, 7.500%, 2/15/29 Pennsylvania Economic Development Finance Authority, Solid Waste Disposal Revenue Bonds (USG 12/10 at 101.00 B+ Corporation Project) Series 1999, 6.000%, 6/01/31 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 Baa3 Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 5.800%, 7/01/30 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2010-110A, 10/19 at 100.00 AA+ 4.750%, 10/01/25 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bond 4/19 at 100.00 AA+ Trust 4657, 15.732%, 10/01/29 (IF) (4) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/30 Total Pennsylvania Puerto Rico – 0.4% Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call A3 5.500%, 7/01/27 – AMBAC Insured Tennessee – 1.0% Maury County Industrial Development Board, Tennessee, Multi-Modal Interchangeable Rate 3/11 at 100.00 C Pollution Control Revenue Refunding Bonds, Saturn Corporation, Series 1994, 6.500%, 9/01/24 Memphis Health, Educational and Housing Facilities Board, Tennessee, Multifamily Housing 12/20 at 100.00 A– Revenue Bonds, Goodwill Village Apartments, Series 2010A, 5.500%, 12/01/30 50 The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006A, 5.250%, 9/01/24 No Opt. Call BB+ The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006B, 5.625%, 9/01/26 No Opt. Call N/R The Tennessee Energy Acquisition Corporation, Gas Revenue Bonds, Series 2006C, 5.000%, 2/01/24 No Opt. Call A Total Tennessee Texas – 3.8% La Vernia Higher Education Financing Corporation, Texas, Charter School Revenue Bonds, Kipp 8/19 at 100.00 BBB Inc., Series 2009A, 6.250%, 8/15/39 Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric No Opt. Call CCC Company, Series 2001C, 5.750%, 5/01/36 (Mandatory put 11/01/11) (Alternative Minimum Tax) 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ 255 Houston, Texas, Airport System Special Facilities Revenue Bonds, Continental Airlines Inc. – 1/11 at 100.00 B3 $ 249,115 Airport Improvement Project, Series 1997C, 6.125%, 7/15/27 (Alternative Minimum Tax) Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Energy Company LLC No Opt. Call CCC Project, Series 2001B, 5.750%, 5/01/30 (Mandatory put 11/01/11) (Alternative Minimum Tax) Tarrant County Cultural and Educational Facilities Finance Corporation, Texas, Retirement 11/11 at 100.00 N/R Facility Revenue Bonds, C.C. Young Memorial Home Project, Series 2009-B2, 6.500%, 2/15/14 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A Lien Series 2008D, 6.250%, 12/15/26 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ 6/20 at 100.00 Baa3 Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010, 7.000%, 6/30/34 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, Second Tier Series 8/12 at 22.71 BBB+ 2002, 0.000%, 8/15/37 – AMBAC Insured Total Texas Utah – 1.4% Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Tender Option Bonds Trust 8/19 at 100.00 AA+ 3602, 22.102%, 2/15/35 (IF) Utah State Charter School Finance Authority, Charter School Revenue Bonds, Paradigm High 7/20 at 100.00 BBB– School, Series 2010A, 6.250%, 7/15/30 Total Utah Virgin Islands – 0.1% Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/19 at 100.00 Baa3 Lien Series 2009A, 6.000%, 10/01/39 Virginia – 1.2% Bedford County Industrial Development Authority, Virginia, Industrial Development Revenue 12/10 at 100.50 Ba3 Refunding Bonds, Nekoosa Packaging Corporation, Series 1999, 6.300%, 12/01/25 (Alternative Minimum Tax) Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 BBB Series 2007B1, 5.000%, 6/01/47 Virginia State Housing Development Authority, Rental Housing Revenue Bonds, Tender Option No Opt. Call AA+ Bonds Trust 11799, 20.624%, 4/01/17 (IF) Total Virginia Washington – 1.5% Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Higher Education Facilities Authority, Revenue Bonds, Whitworth University, 10/19 at 100.00 Baa1 Series 2009, 5.625%, 10/01/40 Total Washington West Virginia – 0.2% West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Thomas Health System, Inc., 10/18 at 100.00 N/R Series 2008, 6.500%, 10/01/38 Wisconsin – 3.5% Milwaukee Redevelopment Authority, Wisconsin, Schlitz Park Mortgage Revenue Refunding Bonds, 1/11 at 100.00 N/R Series 1998A, 5.500%, 1/01/17 (Alternative Minimum Tax) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Tender No Opt. Call Aa1 Option Bond Trust Series 2010- 3158, 25.657%, 1/15/17 (IF) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit College, Series 6/15 at 100.00 Baa2 2010A, 6.000%, 6/01/30 Nuveen Investments 45 Nuveen Enhanced Municipal Value Fund (continued) NEV Portfolio of Investments October 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Wisconsin (continued) $ 500 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, 4/20 at 100.00 N/R $ 489,640 Inc., Series 2010B, 5.000%, 4/01/30 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Froedtert Community Health, Inc. Obligated Group, Tender Option Bond Trust 3592: 21.843%, 4/01/17 (IF) No Opt. Call AA– 23.094%, 4/01/17 (IF) No Opt. Call AA– Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Healthcare System, Series 2006, 5.250%, 8/15/21 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/16 at 100.00 BBB+ Services Inc., Series 2006B, 5.125%, 8/15/30 Total Wisconsin $ 280,169 Total Investments (cost $267,650,483) – 98.6% Other Assets Less Liabilities – 1.4% Net Assets – 100% $ 284,681,969 Investments in Derivatives Forward Swaps outstanding at October 31, 2010: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized) Frequency Date (6) Date (Depreciation) Barclays Bank PLC Receive 3-Month USD-LIBOR 4.705% Semi-Annually 2/11/11 2/11/40 $ (926,346) JPMorgan Chase & Company Receive 3-Month USD-LIBOR 4.758 Semi-Annually 1/14/11 1/14/40 Morgan Stanley Receive 3-Month USD-LIBOR 4.698 Semi-Annually 1/28/11 1/28/40 All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. For fair value measurement disclosure purposes, investment categorized as Level 3. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Investment Valuation for more information. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each forward swap contract. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. 46 Nuveen Investments Statement of Assets & Liabilities October 31, 2010 Enhanced Municipal Municipal Municipal Municipal Value Value 2 Income Value (NUV) (NUW) (NMI) (NEV) Assets Investments, at value (cost $1,891,176,876, $180,101,427, $85,976,152 and $267,650,483, respectively) $ Cash Receivables: Interest Investments sold — — Other assets Total assets Liabilities Floating rate obligations — — Unrealized depreciation on forward swaps — — — Payables: Dividends Interest — — — Investments purchased — — — Accrued expenses: Management fees Other Total liabilities Net assets $ Shares outstanding Net asset value per share outstanding $ Net assets consist of: Shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets $ Authorized shares Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 47 Statement of Operations Year Ended October 31, 2010 Enhanced Municipal Municipal Municipal Municipal Value Value 2 Income Value (NUV) (NUW) (NMI) (NEV) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense — Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Other expenses Total expenses before custodian fee credit Custodian fee credit ) Net expenses Net investment income Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) Forward swaps — — — ) Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — — — ) Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ See accompanying notes to financial statements. 48 Nuveen Investments Statement of Changes in Net Assets Municipal Value (NUV) Municipal Value 2 (NUW) For the Period 2/25/09 (commencement Year Ended Year Ended Year Ended of operations) 10/31/10 10/31/09 10/31/10 through 10/31/09 Operations Net investment income $ Net realized gain (loss) from: Investments Forward swaps — Futures contracts — Change in net unrealized appreciation (depreciation) of: Investments Forward swaps — Futures contracts — Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) From accumulated net realized gains ) — ) — Decrease in net assets from distributions to shareholders ) Capital Share Transactions Proceeds from sale of shares, net of offering costs — — — Net proceeds from shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ $ $ ) $ ) See accompanying notes to financial statements. Nuveen Investments 49 Statement of Changes in Net Assets (continued) Enhanced Municipal Municipal Income (NMI) Value (NEV) For the Period 9/25/09 (commencement Year Ended Year Ended Year Ended of operations) 10/31/10 10/31/09 10/31/10 through 10/31/09 Operations Net investment income $ Net realized gain (loss) from: Investments ) ) Forward swaps — — ) — Futures contracts — — — Change in net unrealized appreciation (depreciation) of: Investments ) Forward swaps — — ) — Futures contracts — — — Net increase (decrease) in net assets from operations ) Distributions to Shareholders From net investment income ) ) ) — From accumulated net realized gains — — ) — Decrease in net assets from distributions to shareholders ) ) ) — Capital Share Transactions Proceeds from sale of shares, net of offering costs — — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 50 Nuveen Investments Notes to Financial Statements 1. General Information and Significant Accounting Policies The funds covered in this report and their corresponding New York Stock Exchange (“NYSE”) symbols are Nuveen Municipal Value Fund, Inc. (NUV), Nuveen Municipal Value Fund 2 (NUW), Nuveen Municipal Income Fund, Inc. (NMI) and Nuveen Enhanced Municipal Value Fund (NEV) (collectively, the “Funds”). The Funds are registered under the Investment Company Act of 1940, as amended, as closed-end, registered investment companies. Prior to the commencement of operations, Municipal Value 2 (NUW) and Enhanced Municipal Value (NEV) had no operations other than those related to organizational matters, the initial capital contribution for each Fund of $100,275 by Nuveen Asset Management (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”), and the recording of each Fund’s organization expense ($15,000 for each Fund) and their reimbursement by Nuveen Investments, LLC, also a wholly-owned subsidiary of Nuveen. Each Fund’s primary investment objective is to provide current income exempt from regular federal income tax by investing primarily in a portfolio of municipal obligations issued by state and local government authorities or certain U.S. territories. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds and forward swap contracts are provided by a pricing service approved by the Funds’ Board of Directors/Trustees. These securities are generally classified as Level 2. When price quotes are not readily available (which is usually the case for municipal bonds) the pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information provided by the Adviser in establishing a fair valuation for the security. These securities are generally classified as Level 2 or Level 3, depending on the priority of the significant inputs. Futures contracts are valued using the closing settlement price or, in the absence of such a price, at the mean of the bid and ask prices. Futures contracts are generally classified as Level 1. Temporary investments in securities that have variable rate and demand features qualifying them as short-term investments are valued at amortized cost, which approximates market value. These securities are generally classified as Level 1 or Level 2, which is usually the case for municipal bonds. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Directors/Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Directors/Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. Nuveen Investments 51 Notes to Financial Statements (continued) Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from transactions are determined on the specific identification method. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to segregate assets with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. At October 31, 2010, Enhanced Municipal Value (NEV) had outstanding when-issued/delayed delivery purchase commitments of $1,484,755. There were no such outstanding purchase commitments in any of the other Funds. Investment Income Interest income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal income tax, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Dividends and Distributions to Shareholders Dividends from tax-exempt net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to shareholders of tax-exempt net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of 52 Nuveen Investments the underlying bond and recognizes the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense on the Statement of Operations. During the fiscal year ended October 31, 2010, each Fund invested in externally-deposited inverse floaters and/or self-deposited inverse floaters. Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. At October 31, 2010, each Fund’s maximum exposure to externally-deposited Recourse Trusts is as follows: Enhanced Municipal Municipal Municipal Municipal Value (NUV) Value 2 (NUW) Income (NMI) Value (NEV) Maximum exposure to Recourse Trusts The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters during the fiscal year ended October 31, 2010, were as follows: Municipal Municipal Value (NUV) Income (NMI) Average floating rate obligations outstanding Average annual interest rate and fees 0.48% 0.44% Forward Swap Contracts Each Fund is authorized to enter into forward interest rate swap contracts consistent with its investment objectives and policies to reduce, increase or otherwise alter its risk profile or to alter its portfolio characteristics (i.e. duration, yield curve positioning and credit quality). Each Fund’s use of forward interest rate swap transactions is intended to help a Fund manage its overall interest rate sensitivity, either shorter or longer, generally to more closely align a Fund’s interest rate sensitivity with that of the broader market. Forward interest rate swap transactions involve a Fund’s agreement with a counterparty to pay, in the future, a fixed or variable rate payment in exchange for the counterparty paying the Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the “effective date”). The amount of the payment obligation is based on the notional amount of the swap contract and the termination date of the swap (which is akin to a bond’s maturity). The value of a Fund’s swap commitment would increase or decrease based primarily on the extent to which long-term interest rates for bonds having a maturity of the swap’s termination date increases or decreases. Forward interest rate swap contracts are valued daily. The net amount recorded on these transactions for each counterparty is recognized on the Statement of Assets and Liabilities as a component of “Unrealized appreciation or depreciation on forward swaps” with the change during the fiscal period recognized on the Statement of Operations as a component of “Change in net unrealized appreciation (depreciation) of forward swaps.” Each Fund may terminate a swap contract prior to the effective date, at which point a realized gain or loss is recognized. When a forward swap is terminated, it ordinarily does not involve the delivery of securities or other underlying assets or principal, but rather is settled in cash on a net basis. Net realized gains and losses during the fiscal period are recognized on the Statement of Operations as a component of “Net realized gain (loss) from forward swaps.” Each Fund intends, but is not obligated, to terminate its forward swaps before the effective date. Accordingly, the risk of loss with respect to the swap counterparty on such transactions is limited to the credit risk associated with a counterparty failing to honor its commitment to pay any realized gain to the Fund upon termination. The following Fund invested in forward interest rate swap transactions during the fiscal year ended October 31, 2010. The average notional amount of forward interest rate swap contracts outstanding during the fiscal year ended October 31, 2010, was as follows: Enhanced Municipal Value (NEV) Average notional amount of forward interest rate swap contracts outstanding* * The average notional amount is calculated based on the outstanding notional at the beginning of the fiscal year and at the end of each fiscal quarter within the current fiscal year. Refer to Footnote 3 — Derivative Instruments and Hedging Activities for further details on forward interest rate swap contract activity. Nuveen Investments 53 Notes to Financial Statements (continued) Futures Contracts Each Fund is authorized to invest in futures contracts. Upon entering into a futures contract, a Fund is required to deposit with the broker an amount of cash or liquid securities equal to a specified percentage of the contract amount. This is known as the “initial margin.” Cash held by the broker to cover initial margin requirements on open futures contracts, if any, is recognized as “Deposits with brokers for open futures contracts” on the Statement of Assets and Liabilities. Subsequent payments (“variation margin”) are made or received by a Fund each day, depending on the daily fluctuation of the value of the contract. Variation margin is recognized as a receivable or payable for “Variation margin on futures contracts” on the Statement of Assets and Liabilities, when applicable. During the period the futures contract is open, changes in the value of the contract are recorded as an unrealized gain or loss by “marking-to-market” on a daily basis to reflect the changes in market value of the contract and is recognized as a component of “Change in net unrealized appreciation (depreciation) of futures contracts” on the Statement of Operations. When the contract is closed or expired, a Fund records a realized gain or loss equal to the difference between the value of the contract on the closing date and value of the contract when originally entered into, which is recognized as a component of “Net realized gain (loss) from futures contracts” on the Statement of Operations. Risks of investments in futures contracts include the possible adverse movement in the price of the securities or indices underlying the contracts, the possibility that there may not be a liquid secondary market for the contracts and/or that a change in the value of the contract may not correlate with a change in the value of the underlying securities or indices. The Funds did not enter into futures contracts during the fiscal year ended October 31, 2010. Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Futures contracts, when applicable, expose a Fund to minimal counterparty credit risk as they are exchange traded and the exchange’s clearinghouse, which is counterparty to all exchange traded futures, guarantees the futures contracts against default. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the predetermined threshold amount. Zero Coupon Securities Each Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Tax-exempt income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Organization and Offering Costs Nuveen Investments, LLC has agreed to reimburse all organization expenses ($15,000 for each Fund) and pay all offering costs (other than the sales load) that exceed $.03 per share of each Municipal Value 2’s (NUW) and Enhanced Municipal Value’s (NEV) shares. Municipal Value 2’s (NUW) and Enhanced Municipal Value’s (NEV) share offering costs ($378,000 and $576,000, respectively) were recorded as reductions of the proceeds from each Fund’s sale of shares. Custodian Fee Credit Each Fund has an arrangement with the custodian bank whereby certain custodian fees and expenses are reduced by net credits earned on each Fund’s cash on deposit with the bank. Such deposit arrangements are an alternative to overnight investments. Credits for cash balances may be offset by charges for any days on which a Fund overdraws its account at the custodian bank. Indemnifications Under the Funds’ organizational documents, their officers and directors/trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be 54 Nuveen Investments made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results may differ from those estimates. 2. Fair Value Measurements In determining the fair value of each Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of October 31, 2010: Municipal Value (NUV) Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
